

WENDY’S INTERNATIONAL, INC.


UNIT FRANCHISE AGREEMENT




































Franchisee:
 
 
 
Location:
 










--------------------------------------------------------------------------------

For Wendy’s Corp.
Office Use Only


    
Store Number


    
Effective Date

--------------------------------------------------------------------------------




(i)

--------------------------------------------------------------------------------



WENDY’S INTERNATIONAL, INC.


UNIT FRANCHISE AGREEMENT




TABLE OF CONTENTS
PAGE
    
RECITALS    1
1.    GRANT    2
2.    TERM AND RENEWAL    2
3.    DUTIES OF FRANCHISOR    3
4.    FEES    4
5.    SITE DEVELOPMENT AND CONSTRUCTION OF THE RESTAURANT    5
6.    DUTIES OF FRANCHISEE    6
7.    PROPRIETARY MARKS    9
8.    CONFIDENTIAL OPERATING MANUAL    12
9.    CONFIDENTIAL INFORMATION    12
10.    ACCOUNTING AND RECORDS    13
11.    ADVERTISING    14
12.    INSURANCE    18
13.    TRANSFER OF INTEREST    20
14.    DEFAULT AND TERMINATION    25
15.    OBLIGATIONS UPON TERMINATION OR EXPIRATION    28
16.    COVENANTS    30
17.    CORPORATE AND PARTNERSHIP FRANCHISEES    32
18.    TAXES, PERMITS, AND INDEBTEDNESS    33
19.    INDEPENDENT CONTRACTOR AND INDEMNIFICATION    33
20.    NON-BINDING MEDIATION    34
21.    APPROVALS AND WAIVERS    35
22.    NOTICES    35
23.    ENTIRE AGREEMENT    36
24.    SEVERABILITY AND CONSTRUCTION    36

(i)

--------------------------------------------------------------------------------



25.    JOINT AND SEVERAL OBLIGATION    37
26.    APPLICABLE LAW    37
27.    ACKNOWLEDGMENTS    38



(i)

--------------------------------------------------------------------------------



INDEX
OF
DEFINED TERMS


We have provided this Index for your convenience. The following terms are
defined in the Wendy’s Unit Franchise Agreement on the pages noted:
PAGE
        
Advertising Contribution     14
Affiliate     37
Agreement     1
Approved Location     2


Cooperative     16


DMA     31


Franchised Business     2
Franchisee     1
Franchisor     1
Franchisor Entities     34
 
Gross Sales     5
Guarantors     37
Guaranty     37
 
Local advertising and promotion     15
 
Manual     2
Minimum Royalty     4
 
Operator     7
Owners     20
 
Permits     6
Premises     28
Proposed Franchisee     20
Proprietary Marks     1
 
Restaurant     2
 
System     1
 
Technical Assistance Fee     4
Transaction Policy     21
 
WNAP     4



(i)

--------------------------------------------------------------------------------





WENDY’S INTERNATIONAL, INC.


UNIT FRANCHISE AGREEMENT


THIS UNIT FRANCHISE AGREEMENT (the “Agreement”) is made and entered into
______________________, 2013 between WENDY’S INTERNATIONAL, INC., an Ohio
corporation with offices at 4288 West Dublin Granville Road, Dublin, Ohio 43017
(“Franchisor”), and     

    

    

______________________________________________________________ (“Franchisee”).


WITNESSETH:


WHEREAS, Franchisor, as the result of the expenditure of time, skill, effort,
and money, has developed and owns a distinctive format and system relating to
the establishment and operation of Wendy’s Old Fashioned Hamburgers restaurants
featuring, among other things, hamburgers, chili, salads, French fries, assorted
chicken and other sandwiches, and other food and beverages (the “System”);


WHEREAS, the distinguishing characteristics of the System include, without
limitation, distinctive exterior and interior design, decor, color scheme, and
furnishings; menu items prescribed by Franchisor; uniform standards,
specifications, and procedures for operations; quality and uniformity of
products and services offered; procedures for management and inventory control;
training and assistance; and advertising and promotional programs; all of which
may be changed, improved, and further developed by Franchisor from time to time;


WHEREAS, Franchisor identifies the System by means of certain trade names,
service marks, trademarks, logos, emblems, and indicia of origin, including but
not limited to the marks “WENDY’S”, and “WENDY’S OLD FASHIONED HAMBURGERS,” and
such other trade names, service marks, and trademarks as are now designated (and
may hereinafter be designated by Franchisor in writing) for use in connection
with the System (the “Proprietary Marks    ”);


WHEREAS, Franchisor continues to develop, use, and control the use of such
Proprietary Marks in order to identify for the public the source of services and
products marketed thereunder and under the System, and to represent the System’s
high standards of quality, appearance, and service;


WHEREAS, Franchisee desires to enter into the business of operating a Wendy’s
Old Fashioned Hamburgers restaurant under Franchisor’s System and wishes to
obtain the rights to operate such business from Franchisor for that purpose, as
well as to receive the training and other assistance provided by Franchisor in
connection therewith;


WHEREAS, Franchisee understands and acknowledges the importance of Franchisor’s
high standards of quality, cleanliness, appearance, and service, and the
necessity of operating the business franchised hereunder in conformity with
Franchisor’s standards and specifications; and



nufa-095

--------------------------------------------------------------------------------



NOW, THEREFORE, the parties, in consideration of the undertakings and
commitments of each party to the other party set forth herein, hereby agree as
follows:


1.    GRANT    


1.1.    Franchisor hereby grants to Franchisee, upon the terms and conditions
herein contained, the right, and Franchisee undertakes the obligation, to
operate the Wendy’s Old Fashioned Hamburgers restaurant as described in Section
1.2 below (the “Restaurant” or “Franchised Business”) in accordance with this
Agreement and the standards and procedures set forth in Franchisor’s Operating
Manual (the “Manual,” as described in Section 8 hereof), and to use solely in
connection therewith, the Proprietary Marks and the System, as they may be
changed, improved, and further developed from time to time, only at the approved
location as provided in Section 1.2. hereof.


1.2.    The street address of the location approved hereunder is:     
    

(the “Approved Location”). Franchisee shall not relocate the Franchised Business
without the express prior written consent of Franchisor.


1.3.    Franchisee expressly acknowledges that this franchise is non-exclusive.
Franchisee shall only be permitted to operate from the Approved Location, to
sell approved food and beverage products to retail customers for consumption on
the premises or for personal carry-out consumption. Franchisor shall retain the
right, among others, to use, and to license others to use, the System and the
Proprietary Marks for the operation of restaurants at any location; and to use
and license to others the use of these and other proprietary marks in connection
with the operation at any location of restaurants or any other business which
are the same as, similar to, or different from the Restaurant, on any terms and
conditions as Franchisor deems advisable, and without granting Franchisee any
rights therein.




2.    TERM AND RENEWAL    


2.1.    Except as otherwise provided herein, the term of this Agreement shall
expire twenty (20) years from the date hereof.


2.2.    Upon the expiration of the term set forth in Section 2.1, Franchisee
may, at its option, renew the rights and obligations to operate the Restaurant
for one (1) additional consecutive term of ten (10) years, provided that prior
to the expiration of the initial term, the Franchisee has met the following
conditions:


2.2.A.    Franchisee shall give Franchisor written notice of Franchisee’s
election to renew not less than twelve (12) months nor more than eighteen (18)
months prior to the end of the initial term;


2.2.B.    Franchisee shall make or provide for, in a manner satisfactory to
Franchisor, such renovation and modernization of the Restaurant as Franchisor
may require, including, without limitation, renovation of the exterior facade,
signs, interior furnishings, fixtures, and decor, to reasonably reflect the
then-current standards and image of the System;


2.2.C.    Franchisee shall have satisfied all monetary obligations owed by
Franchisee to Franchisor and its affiliates (as defined in Section 24.4 hereof)
and shall not be in default of any provision of this Agreement, any amendment
hereof or successor hereto, or any other agreement between Franchisee and
Franchisor or its affiliates; and, in the reasonable judgment of Franchisor,
Franchisee shall have

nufa-095    - 2 -

--------------------------------------------------------------------------------



substantially and timely complied with all the terms, conditions and obligations
of such agreements during the terms thereof and with the operating standards
prescribed by the Franchisor during the term of this Agreement;
2.2.D.    Franchisee shall present evidence satisfactory to Franchisor that
Franchisee has the right to remain in possession of the Approved Location for
the duration of the renewal term;


2.2.E.    Franchisee shall execute Franchisor’s then-current form of renewal
franchise agreement (and any Guarantor as defined in Section 25.2 shall execute
Franchisor’s then-current guaranty agreement), which renewal franchise agreement
shall supersede this Agreement in all respects, and the terms of which may
differ from the terms of this Agreement, including, without limitation, a higher
percentage royalty fee and advertising contribution; provided, however, that
Franchisee shall pay, in lieu of a technical assistance fee or other initial
fee, a renewal fee in an amount to be specified by Franchisor, which amount
shall not be greater than twenty-five percent (25%) of the then-current
Technical Assistance Fee, or similar initial fee, charged to franchisees;


2.2.F.    Franchisee and any Guarantors shall execute a general release, in a
form prescribed by Franchisor, of any and all claims against Franchisor and its
affiliates, and their respective officers, directors, agents, and employees; and


2.2.G.    Franchisee shall comply with Franchisor’s then-current training
requirements and all other conditions required of franchisees renewing their
agreements at that time.




3.    DUTIES OF FRANCHISOR    


3.1.    Prior to the date of opening of the Restaurant, if the Restaurant is
Franchisee’s first restaurant operating under the System, Franchisor shall make
available to Franchisee, or Franchisee’s “Operator” (as defined in Section 6.2
hereof), and Franchisee’s initial management employees and restaurant crew (as
such personnel positions are defined in the Manual), an initial training program
at a location designated by Franchisor. If, however, Franchisee or Franchisee’s
Operator owns, or has an ownership interest in, another restaurant operating
under the System, Franchisee shall be required to provide an initial training
program to such persons, in accordance with Franchisor’s specifications, and
subject to Franchisor’s review and approval of such training. If the Restaurant
is Franchisee’s first restaurant operating under the System, Franchisor shall be
responsible for the cost of certain instruction and materials related to the
initial training of the Franchisee or Franchisee’s Operator, subject to the
terms set forth in Sections 6.3 and 6.4 of this Agreement. Franchisee shall be
responsible for the cost of training its management and crew. Franchisor shall
make available such other ongoing training as it may, from time to time, deem
appropriate.


3.2.    Franchisor shall make available, at no charge to Franchisee,
prototypical plans and specifications for the construction of a standard Wendy’s
restaurant and for the exterior and interior design and layout, fixtures,
furnishings, equipment, and signs. Franchisee shall adapt, at Franchisee’s
expense, the prototypical plans and specifications to the Approved Location,
subject to Franchisor’s approval, as provided in Section 5.2.B hereof, except
that Franchisor will not unreasonably withhold approval of special plans and
specifications, prepared at Franchisee’s expense, when the Approved Location
will not accommodate Franchisor’s prototypical plans and specifications,
provided that such plans and specifications conform to Franchisor’s general
design criteria.


3.3.    Franchisor shall conduct, as it deems advisable, periodic inspections of
the Restaurant and the Restaurant premises during the period of construction and
improvement to determine whether Franchisee is complying with the approved plans
and specifications for the Restaurant.

nufa-095    - 3 -

--------------------------------------------------------------------------------



3.4.    Franchisor shall inspect and approve the Restaurant for opening prior to
the opening of the Restaurant. Franchisee shall not commence operation of the
Restaurant until receiving such approval from Franchisor.


3.5.    Franchisor shall provide, as Franchisor deems advisable, pre-opening and
opening supervision and assistance, which may include, at Franchisor’s sole
discretion, having a representative of Franchisor present at the opening of the
Restaurant.


3.6.    Franchisor shall provide Franchisee, on loan, one copy of the Manual.
The Manual shall be deemed to include a multi-volume manual describing
Franchisor’s operating standards, as well as bulletins, updates, revisions,
policy statements and amendments thereto, which may be issued by Franchisor from
time to time.


3.7.    Franchisor shall provide to Franchisee an initial set of reporting forms
for use in the operation of the Franchised Business. Franchisor may, from time
to time, make available to Franchisee, at Franchisee’s expense, additional forms
and standardized reporting and bookkeeping systems, including computer software
and electronic data transmission systems for point of sale reporting.


3.8.    Franchisor shall conduct, and may authorize others to conduct, as it
deems advisable, periodic inspections of the Restaurant, and evaluations of the
products sold and services rendered by the Franchised Business.


3.9.    Franchisor shall provide, as it deems advisable, periodic and continuing
advisory assistance to Franchisee as to the operation, merchandising, and
promotion of the Restaurant.


3.10.    Franchisor shall have the right to review and approve or disapprove all
advertising and promotional materials which Franchisee proposes to use, pursuant
to Section 11.7 hereof.


3.11.    Franchisor or its designee shall maintain a system-wide advertising
program, administered by The Wendy’s National Advertising Program, Inc.
(“WNAP”), to the extent required and as specifically set forth in Section 11
hereof.


3.12.    Franchisor may make available to Franchisee, from time to time,
bulletins, brochures, and reports regarding the System, and operations under the
System.




4.    FEES    


4.1.    Franchisee has paid to Franchisor a Technical Assistance Fee (“Technical
Assistance Fee”) of Twenty-five Thousand Dollars ($25,000), receipt of which is
hereby acknowledged by Franchisor. The Technical Assistance Fee shall be fully
earned and shall be nonrefundable in consideration of administrative and other
expenses incurred by Franchisor in granting the rights in this Agreement and for
Franchisor’s lost or deferred opportunity to grant these rights to other
parties.


4.2.    Each month during the term of this Agreement, Franchisee shall pay
Franchisor a royalty fee in an amount equal to the greater of (a) four percent
(4%) of the gross sales of the Restaurant, as defined in Section 4.5 hereof, or
(b) the “Minimum Royalty”. The Minimum Royalty shall be One Thousand Dollars
($1,000) per month, provided, however, the Minimum Royalty may be increased by
Franchisor, in Franchisor’s sole discretion, and not more frequently than once
every five (5) years, by an amount equal to the percentage change in the
Consumer Price Index, all Urban Consumers (1982-84 = 100) published by the

nufa-095    - 4 -

--------------------------------------------------------------------------------



U. S. Department of Labor, Bureau of Labor Statistics, or any successor index,
for the period from January 1, 1994 through December 31st of the year
immediately prior to Franchisor’s notice of its intention to increase the
Minimum Royalty. Franchisee’s obligation to pay the monthly royalty fee shall
commence on the earlier of the date the Restaurant opens for business, or the
scheduled opening date as set forth in Section 5.3.


4.3.    During the term of this Agreement, Franchisee shall pay, on a monthly
basis, such advertising fees and contributions as set forth in Section 11.1
hereof.


4.4.    Except as otherwise specified herein, all monthly payments required by
this Section 4 and by Section 11 hereof shall be paid by the fifteenth (15th)
day of each month based on the gross sales for the preceding month, and shall be
delivered to Franchisor, in the manner specified by Franchisor, together with
any reports or statements required under Section 10.3. hereof. Franchisor
reserves the right to require payment of any and all fees by means of
electronic, computer, wire, or automated transfer or bank clearing services, and
Franchisee agrees to undertake all action reasonably necessary to accomplish
such transfers. Any payment or report not actually received by Franchisor on or
before such date shall be deemed overdue. If any payment is overdue, Franchisee
shall pay Franchisor, in addition to the overdue amount, a late fee of One
Hundred Dollars ($100.00), plus interest on the overdue amount from the date it
was due until paid, at the (i) rate determined from time to time by Franchisor
or (ii) the maximum rate permitted by law, whichever is less. Entitlement to
such interest shall be in addition to any other remedies Franchisor may have.


4.5.    As used in this Agreement, “gross sales” shall include all revenue from
the sale of all services and products and all other income of every kind and
nature related to the Franchised Business or premises, including proceeds of any
business interruption insurance policies, and the sale of any promotional or
premium items, whether for cash or credit, and regardless of collection in the
case of credit, but shall not include (i) any sales taxes or other taxes
collected from customers by Franchisee for transmittal to the appropriate taxing
authority, (ii) the amount of refunds made to customers, and (iii) any amounts
from coupon or discount programs approved by Franchisor for which Franchisee is
not reimbursed.




5.    SITE DEVELOPMENT AND CONSTRUCTION OF THE RESTAURANT    


5.1.    Franchisee shall demonstrate to Franchisor’s satisfaction that
Franchisee has the right to possession of the Approved Location. If Franchisee
will occupy the premises from which the Franchised Business is conducted under a
lease, Franchisor reserves the right to require Franchisee to submit such lease
to Franchisor for its written approval prior to the execution thereof. All
leases, without regard to Wendy’s review, shall include the following
provisions, and such other provisions as Franchisor may reasonably require:


5.1.A.    A provision which prohibits Franchisee from subleasing or assigning
all or any part of its occupancy rights without Franchisor’s prior written
consent;


5.1.B.    A provision requiring that the lessor shall provide to Franchisor any
and all notices of default under Franchisee’s lease;


5.1.C.    A provision giving Franchisor (subject to the reasonable consent of
lessor) the right to enter the premises to make modifications necessary to
protect the Proprietary Marks or the System or to cure any default under this
Agreement or under the lease; and Franchisor shall repair any damage caused to
the premises in making any such modifications; and



nufa-095    - 5 -

--------------------------------------------------------------------------------



5.1.D.    A provision whereby lessor consents to any assignment of Franchisee’s
leasehold interest to Franchisor, as agreed to by Franchisee and Franchisor.


5.2.    Before commencing any construction of the Restaurant, Franchisee, at its
expense, shall comply, to Franchisor’s satisfaction, with all of the following
requirements:


5.2.A.    Franchisee shall employ a qualified, licensed architect or engineer
who is reasonably acceptable to Franchisor to prepare, for Franchisor’s
approval, preliminary plans and specifications for site improvement and
construction of the Restaurant based upon the prototypical plans and
specifications furnished by Franchisor;


5.2.B.    Franchisee shall be responsible for obtaining all necessary permits,
licenses, variances and approvals (collectively, the “Permits”), pertaining to
the building, occupancy, signs, utilities, curb cuts, driveways, zoning, use,
environmental controls and any other Permits which are necessary to permit the
construction and use of a Wendy’s restaurant which may be required by state or
local laws, ordinances, or regulations. After having obtained such Permits,
Franchisee shall submit to Franchisor, for Franchisor’s approval, final plans
for construction based upon the preliminary plans and specifications. Once
approved by Franchisor, such final plans shall not thereafter be changed or
modified without the prior written permission of Franchisor;


5.2.C.    Franchisee shall obtain all permits and certifications required for
the lawful construction and operation of the Restaurant and shall certify in
writing to Franchisor that all such permits and certifications have been
obtained; and


5.2.D.    Franchisee shall employ a qualified, licensed and bonded general
contractor to construct the Restaurant and to complete all improvements.
Franchisee shall obtain and maintain in force during the entire period of
construction the insurance required under Section 12.4. of this Agreement.


5.3.    Franchisee shall construct, furnish, and open the Restaurant according
to the provisions of Section 5.2 hereof, and Franchisee shall open the
Restaurant not later than _______________________, ______. Time is of the
essence. Prior to opening for business, Franchisee shall comply with all
pre-opening requirements set forth in this Agreement, the Manual, and elsewhere
in writing by Franchisor.


5.4.    Franchisee shall provide at least fourteen (14) days prior written
notice to Franchisor of the date on which Franchisee proposes to first open the
Restaurant for business. If Franchisee has five (5) or fewer restaurants
operating under the System, Franchisee shall not open the Restaurant without
Franchisor’s representative present unless Franchisor has specifically waived
this requirement in writing for the Approved Location. In the event that
Franchisor cannot provide its representative on the date that Franchisee
proposes to first open the Restaurant for business, then Franchisee may be
required to reschedule such opening to a date on which the Franchisor’s
representative can be in attendance.




6.    DUTIES OF FRANCHISEE    


6.1.    Franchisee understands and acknowledges that every detail of the
Franchised Business is important to Franchisee, Franchisor, and other
franchisees in order to develop and maintain high operating standards, to
increase the demand for the services and products sold by all franchisees, and
to protect Franchisor’s reputation and goodwill.

nufa-095    - 6 -

--------------------------------------------------------------------------------



6.2.    An individual designated by Franchisee (the “Operator”) shall supervise
the operation of the Restaurant at all times throughout the term of this
Agreement. The Operator and any replacement Operator shall be first approved by
Franchisor, and shall demonstrate to Franchisor’s satisfaction (at the time of
approval and on a continuing basis) that he satisfies Franchisor’s educational,
managerial, and business standards, and has the aptitude and ability to conduct,
operate, and supervise the Franchised Business. Any person designated as the
Operator shall maintain such ownership of a beneficial interest in Franchisee as
Franchisor may specify.


6.3.    Prior to the opening of the Restaurant, Franchisee (or, if Franchisee is
a corporation, partnership or other business entity, the Operator, previously
approved by Franchisor) and Franchisee’s initial management employees and
restaurant crew shall attend and successfully complete, to Franchisor’s
satisfaction, the training program or programs offered by Franchisor. Any
management persons subsequently employed by Franchisee shall also attend such
training programs as required by Franchisor. Franchisee and Franchisee’s
management employees involved in the operation of the Restaurant shall also
attend such refresher courses, seminars, and other training programs as
Franchisor may reasonably require from time to time.


6.4.    Franchisor shall be responsible for the cost of instructors and
materials associated with the initial training program for Franchisee or
Franchisee’s Operator if the Restaurant is Franchisee’s first restaurant
operating in the System, however, Franchisee may be required to bear the cost of
other required and optional training courses, materials, seminars, and programs
for Franchisee, Franchisee’s Operator as well as Franchisee’s management and
crew. Franchisee shall always be responsible for any and all expenses incurred
by Franchisee and Franchisee’s employees in connection with any training
courses, seminars, and programs, including, without limitation, the costs of
transportation, lodging, meals, wages, and worker’s compensation insurance.


6.5.    In connection with the opening of the Restaurant, Franchisee shall
conduct, at Franchisee’s expense, such grand opening promotional and advertising
activities as Franchisor may require.


6.6.    Franchisee shall use the Restaurant premises solely for the operation of
the Franchised Business hereunder; shall keep the business open and in normal
operation for such hours and days as Franchisor may from time to time specify in
the Manual or as Franchisor may otherwise approve in writing; and shall refrain
from using or permitting the use of the Restaurant or the Restaurant premises
for any other purpose or activity at any time without first obtaining the
written consent of Franchisor.


6.7.    Franchisee agrees to maintain a competent, conscientious, trained staff
in sufficient numbers as required by Franchisor so that Franchisee may promptly
service customers, including at least one manager on duty at all times, and to
take such steps as are necessary to ensure that its employees preserve good
customer relations and comply with such dress code as Franchisor may prescribe.
Franchisee acknowledges and agrees that Franchisee shall be solely responsible
for all employment decisions and functions, including, without limitation, those
related to hiring, firing, establishing wages and hour requirements,
disciplining, supervising, and record keeping.


6.8.    Franchisee shall meet and maintain the highest health standards and
ratings applicable to the operation of the Restaurant. Franchisee shall furnish
to Franchisor, within five (5) days after receipt thereof, a copy of all
inspection reports, warnings, citations, certificates, or ratings resulting from
inspections of the Restaurant conducted by any federal, state or municipal
agency.


6.9.    Franchisee shall at all times maintain the Restaurant in a high degree
of sanitation, repair, and condition, and in connection therewith shall make
such additions, alterations, repairs, and replacements

nufa-095    - 7 -

--------------------------------------------------------------------------------



thereto as may be required for that purpose (but no others without Franchisor’s
prior written consent), including, without limitation, such periodic repainting
or replacement of signs, furnishings, equipment, and decor as Franchisor may
reasonably direct.


6.10.    At Franchisor’s request, which shall not be more often than once every
five (5) years, Franchisee shall refurbish the Restaurant at its expense to
conform to the building design, trade dress, color schemes, and presentation of
the Proprietary Marks in a manner consistent with the image then in effect for
new restaurants under the System, including, without limitation, remodeling,
redecoration, structural changes, and modifications to existing improvements and
equipment.


6.11.    To insure that the highest degree of quality and service is maintained,
Franchisee shall operate the Restaurant in strict conformity with such methods,
standards, and specifications as Franchisor may from time to time prescribe in
the Manual or otherwise in writing. Franchisee agrees:


6.11.A.    To maintain in sufficient supply, and to use and sell at all times
when the Restaurant is open for business, ingredients, products, materials,
supplies, and paper goods as conform to Franchisor’s written standards and
specifications, and to refrain from deviating therefrom by the use or offer of
any non-conforming items, without Franchisor’s prior written consent;


6.11.B.    To sell or offer for sale only such menu items, products, services
and related items, including without limitation, promotional and premium items,
as have been expressly approved for sale in writing by Franchisor; to sell or
offer for sale all required menu items and products utilizing such preparation
standards and techniques as specified by Franchisor; to refrain from any
deviation from Franchisor’s standards and specifications without Franchisor’s
prior written consent; and to discontinue selling and offering for sale any menu
items, products, or services which Franchisor may, in its discretion, disapprove
in writing at any time. Franchisee shall have sole discretion as to the prices
to be charged to customers;


6.11.C.    To purchase and install, at Franchisee’s expense, all fixtures,
furnishings, equipment, decor, and signs as Franchisor shall specify; and to
refrain from installing or permitting to be installed on or about the Restaurant
premises, without Franchisor’s prior written consent, any fixtures, furnishings,
equipment, decor, signs, or other items not previously approved by Franchisor in
writing; and


6.11.D.    To refrain from installing or permitting to be installed any vending
machine, game or coin operated device, unless first approved in writing by
Franchisor. If approved by Franchisor, revenues associated with such operation
shall be included in gross sales for the purposes of this Agreement.


6.12.    Franchisee shall purchase all food items, ingredients, supplies,
materials, and other products used or offered for sale at the Restaurant solely
from suppliers (including manufacturers, distributors, and other sources) who
demonstrate, to the continuing reasonable satisfaction of Franchisor, the
ability to meet Franchisor’s then-current standards and specifications for such
items; who possess adequate quality controls and capacity to supply Franchisee’s
needs promptly and reliably; and who have been approved in writing by Franchisor
prior to any purchases by Franchisee from any such supplier, and have not
thereafter been disapproved. If Franchisee desires to purchase any products from
an unapproved supplier, Franchisee shall submit to Franchisor a written request
for such approval. Franchisee shall not purchase from any supplier until, and
unless, such supplier has been approved in writing by Franchisor. Franchisor
shall have the right to require that Franchisor or its agents be permitted to
inspect the supplier’s facilities, and that samples from the supplier be
delivered, either to Franchisor or to an independent laboratory designated by
Franchisor for testing. A charge not to exceed the reasonable cost of the
inspection and the actual cost of the test shall be paid by Franchisee or the
supplier. Franchisor may also require that the supplier comply with such other

nufa-095    - 8 -

--------------------------------------------------------------------------------



requirements as Franchisor may deem appropriate, including payment of reasonable
continuing inspection fees and administrative costs. Franchisor reserves the
right, at its option, to reinspect from time to time the facilities and products
of any such approved supplier and to revoke its approval upon the supplier’s
failure to continue to meet any of Franchisor’s then-current criteria. Nothing
in the foregoing shall be construed to require Franchisor to approve any
particular supplier, nor to require Franchisor to make available to prospective
suppliers, standards and specifications for formulas that Franchisor, in its
sole discretion, deems confidential.


6.13.    Without limiting the requirements set forth in this Section 6,
Franchisee shall comply with Franchisor’s requirements and specifications
concerning the quality, service, and cleanliness of the Restaurant, the products
and services sold, offered for sale, or provided at the Restaurant, and the
operation of the Restaurant under the System, as those requirements may be
specified by Franchisor in this Agreement, in the Manual, or otherwise in
writing.


6.14.    Franchisee shall permit Franchisor or its agents, at any reasonable
time, to remove samples of food or non-food items from Franchisee’s inventory,
or from the Restaurant, without payment therefor, in amounts reasonably
necessary for testing by Franchisor or an independent laboratory to determine
whether said samples meet Franchisor’s then-current standards and
specifications. In addition to any other remedies it may have under this
Agreement, Franchisor may require Franchisee to bear the cost of such testing if
the supplier of the item has not previously been approved by Franchisor or if
the sample fails to conform with Franchisor’s specifications.


6.15.    Franchisee grants Franchisor and its agents the right to enter upon the
Restaurant premises at any time for the purpose of conducting inspections with
or without prior notice. Franchisee shall cooperate with Franchisor’s
representatives in such inspections by rendering such assistance as they may
reasonably request; and, upon notice from Franchisor or its agents and without
limiting Franchisor’s other rights under this Agreement, Franchisee shall take
such steps as may be necessary to immediately correct any deficiencies detected
during any such inspection. Inspections shall not be limited to physical
inspections of the Restaurant premises but may also include any visit by
Franchisor’s representative for the purpose of assessing Franchisee’s operating
systems or overall compliance with this Agreement.


6.16.    Franchisee shall require all advertising and promotional materials,
signs, decorations, paper goods (including disposable food containers, napkins,
menus, and all forms and stationery used in the Franchised Business), and other
items which may be designated by Franchisor to bear the Proprietary Marks in the
form, color, location, and manner prescribed by Franchisor.


6.17.    Franchisee shall implement and adhere to all changes, additions, and
refinements in the System, as may be prescribed by Franchisor from time to time,
including, without limitation, the providing of new or different products or
services at or from the Restaurant. Franchisee shall promptly undertake all
action and make such expenditures as are necessary to implement such changes,
including, without limitation, acquiring and installing new equipment, modifying
leasehold improvements at the Restaurant, and hiring and training additional
personnel.


6.18.    Franchisee shall comply with all other requirements set forth in this
Agreement.




7.    PROPRIETARY MARKS    


7.1.    Franchisor represents with respect to the Proprietary Marks that:



nufa-095    - 9 -

--------------------------------------------------------------------------------



7.1.A.    Franchisor has the right to use and license others to use the
Proprietary Marks; and


7.1.B.    All reasonable steps have been and will be taken to preserve and
protect its rights in and the validity of the Proprietary Marks.


7.2.    With respect to Franchisee’s use of the Proprietary Marks pursuant to
this Agreement, Franchisee agrees that:


7.2.A.    Franchisee shall use only the Proprietary Marks designated by
Franchisor, and shall use them only in the manner authorized and permitted by
Franchisor;


7.2.B.    Franchisee shall use the Proprietary Marks only for the operation of
the Franchised Business and only at the Approved Location, or in
Franchisor-approved advertising for the business conducted at or from the
Approved Location;


7.2.C.    Unless otherwise authorized or required by Franchisor, Franchisee
shall operate and advertise the Franchised Business only under the names
“WENDY’S” or “WENDY’S OLD FASHIONED HAMBURGERS,” without prefix or suffix;


7.2.D.    During the term of this Agreement and any renewal hereof, Franchisee
shall identify itself as the owner of the Franchised Business in conjunction
with any use of the Proprietary Marks, including, but not limited to, uses on
invoices, order forms, receipts, and contracts, as well as the display of a
notice in such content and form and at such conspicuous locations at the
Restaurant as Franchisor may designate in writing;


7.2.E.    Franchisee’s right to use the Proprietary Marks is limited to such
uses as are authorized under this Agreement, and any unauthorized use thereof
shall constitute an infringement of Franchisor’s rights;


7.2.F.    Franchisee shall not use the Proprietary Marks to incur any obligation
or indebtedness on behalf of Franchisor;


7.2.G.    Franchisee shall not use the Proprietary Marks as part of its
corporate or other legal name; and


7.2.H.    Franchisee shall comply with Franchisor’s instructions in filing and
maintaining any requisite trade name or fictitious name registrations, and shall
execute any documents deemed necessary by Franchisor or its counsel to obtain
protection for the Proprietary Marks or to maintain their continued validity and
enforceability.


7.3.    With respect to actual or potential litigation concerning the
Proprietary Marks:


7.3.A.    Franchisee shall promptly notify Franchisor of any unauthorized use of
the Proprietary Marks or marks confusingly similar thereto as well as any
challenge to the Proprietary Marks. Franchisee acknowledges that as between
Franchisor and Franchisee, Franchisor has the sole right to direct and control
any administrative proceeding or litigation involving the ownership or validity
of the Proprietary Marks, including any settlement thereof. Franchisor has the
right, but not the obligation, to take action against uses by others that may
constitute infringement of the Proprietary Marks;



nufa-095    - 10 -

--------------------------------------------------------------------------------



7.3.B.    Provided Franchisee has used the Proprietary Marks in accordance with
this Agreement, Franchisor will defend Franchisee at Franchisor’s expense
against any third-party claims, suits, or demands related to Franchisee’s use
of, or right to use the Proprietary Marks; and


7.3.C.    In the event Franchisor undertakes the defense or prosecution of any
litigation relating to the Proprietary Marks, Franchisee agrees to execute any
and all documents and to do such acts and things as may, in the opinion of
counsel for Franchisor, be necessary to carry out such defense or prosecution,
including but not limited to becoming a nominal party to any legal action.
Except to the extent that such litigation is the result of Franchisee’s use of
the Proprietary Marks in a manner inconsistent with the terms of this Agreement,
Franchisor agrees to reimburse Franchisee for its out-of-pocket costs in doing
such acts and things, except that Franchisee shall bear the salary costs of its
employees, and Franchisor shall bear the costs of any judgment or settlement.


7.4.    Franchisee expressly understands and acknowledges that:


7.4.A.    The Proprietary Marks are valid and serve to identify the System and
those who are authorized to operate under the System;


7.4.B.    Franchisee shall not directly or indirectly contest the validity or
ownership of the Proprietary Marks;


7.4.C.    Franchisee’s use of the Proprietary Marks pursuant to this Agreement
does not give Franchisee any ownership interest or other interest in or to the
Proprietary Marks, except the rights specifically granted by this Agreement;


7.4.D.    Any and all goodwill arising from Franchisee’s use of the Proprietary
Marks in its franchised operation under the System shall inure solely and
exclusively to the benefit of Franchisor and its subsidiaries, and upon
transfer, expiration or termination of this Agreement and the license herein
granted, no monetary amount shall be assigned as attributable to any goodwill
associated with Franchisee’s use of the System or the Proprietary Marks;


7.4.E.    The right to use the Proprietary Marks granted hereunder to Franchisee
is non-exclusive, and Franchisor thus has and retains the rights, among others:


7.4.E.1.    To use the Proprietary Marks in connection with selling products and
services;


7.4.E.2.    To grant other rights with respect to the Proprietary Marks, in
addition to those already granted to existing franchisees; and


7.4.E.3.    To develop and establish other systems using the same or similar
Proprietary Marks, or any other proprietary marks, and to grant licenses,
sublicenses, franchises, or other rights thereto without providing any rights
therein to Franchisee.


7.4.F.    Franchisor reserves the right to substitute different Proprietary
Marks for use in identifying the System and the businesses operating thereunder
if the currently used Proprietary Marks can no longer be used, or if Franchisor,
in its sole discretion, determines that substitution of different Proprietary
Marks will be beneficial to the System. Franchisee agrees to comply with
Franchisor’s instructions regarding the substitution of different Proprietary
Marks. Franchisor shall not have any obligation to reimburse Franchisee for any
expenditures made by Franchisee to modify or discontinue the use of any

nufa-095    - 11 -

--------------------------------------------------------------------------------



Proprietary Mark or to adopt additional or substitute marks, including, without
limitation, any expenditures relating to advertising, promotional materials or
signage.




8.    CONFIDENTIAL OPERATING MANUAL


8.1.    In order to protect the reputation and goodwill of Franchisor and to
maintain high standards of operation under Franchisor’s Proprietary Marks,
Franchisee shall conduct its business in accordance with the Manual, which may
consist of more than one volume. Franchisee acknowledges having received on loan
from Franchisor one copy of such Manual for the term of this Agreement.


8.2.    Franchisee shall at all times treat the Manual, any other manuals
created for or approved for use in the operation of the Franchised Business, and
the information contained therein, as confidential, and shall use all reasonable
efforts to maintain such information as secret and confidential. Franchisee
shall not at any time copy, duplicate, record, or otherwise reproduce the
foregoing materials, in whole or in part, nor otherwise make the same available
to any unauthorized person.


8.3.    The Manual shall at all times remain the sole property of Franchisor and
shall at all times be kept in a secure place on the Restaurant premises.


8.4.    Franchisor may from time to time revise, update, and supplement the
contents of the Manual through various methods, including without limitation,
the issuance of amendments, policy statements, and bulletins, in printed or
electronically transmitted form, and Franchisee expressly agrees to make
corresponding revisions to its copy of the Manual and to comply with each new or
changed standard.


8.5.    Franchisee shall at all times maintain the Manual at the Restaurant and
insure that the Manual is kept current and up to date; and, in the event of any
dispute as to the contents of the manual, the terms of the master copy of the
Manual maintained by Franchisor at Franchisor’s home office shall be
controlling.




9.    CONFIDENTIAL INFORMATION


9.1.    Franchisee shall not, during the term of this Agreement or thereafter,
communicate, divulge, or use for the benefit of any other person, persons,
partnership, association, or corporation any confidential information,
knowledge, or know-how concerning the methods of operation of the business
franchised hereunder which may be communicated to Franchisee or of which
Franchisee may be apprised by virtue of Franchisee’s operation under the terms
of this Agreement. Franchisee shall divulge such confidential information only
to such of its employees as must have access to it in order to operate the
Franchised Business. Any and all information, knowledge, know-how, and
techniques which Franchisor designates as confidential shall be deemed
confidential for purposes of this Agreement, including, but not limited to,
marketing plans, development strategies, and financial plans, except information
which Franchisee can demonstrate came to its attention prior to disclosure
thereof by Franchisor; or which, at or after the time of disclosure by
Franchisor to Franchisee, had become or later becomes a part of the public
domain, through publication or communication by others who were lawfully in
possession of such information and were under no obligation to maintain its
confidentiality.


9.2.    Franchisee agrees to take all steps necessary to ensure that the Owners,
any Guarantor, the Operator, Restaurant manager, co-manager and supervisor and
any other personnel having access to any confidential information related to the
Restaurant, the Franchisor or the Franchised Business also comply with the
requirements of Section 9.1 above. Franchisor may direct that Franchisee require
its Owners, any

nufa-095    - 12 -

--------------------------------------------------------------------------------



Guarantor, Operator, Restaurant manager, co-managers, and supervisors, and any
other personnel having access to any confidential information from Franchisor,
to execute covenants that they will maintain the confidentiality of information
they received in connection with their employment by or relationship with
Franchisee, during, and after termination or expiration of, such employment or
relationship. Such covenants shall be in a form satisfactory to Franchisor,
including, without limitation, specific identification of Franchisor as a
third-party beneficiary of such covenants with the independent right to enforce
them, and Franchisee shall provide copies of such executed covenants to
Franchisor upon Franchisor’s request.


9.3.    Franchisee acknowledges that any failure to comply with the requirements
of this Section 9 will cause Franchisor irreparable injury, and Franchisee
agrees to pay all court costs and reasonable attorney’s fees incurred by
Franchisor in obtaining specific performance of, or an injunction against
violation of, the requirements of this Section 9.




10.    ACCOUNTING AND RECORDS    


10.1.    Franchisee shall maintain during the term of this Agreement, and shall
preserve for at least four (4) years from the dates of their preparation, full,
complete, and accurate books, records, and accounts in accordance with generally
accepted accounting principles and in the form and manner prescribed by
Franchisor from time to time in the Manual or otherwise in writing.


10.2.    Franchisee shall prepare and maintain a business plan and operating
budget in the manner prescribed by Franchisor, reflecting such information as
Franchisor may specify, which may include, without limitation, operational data,
personnel expense information, factors related to the costs of goods sold,
capital expenditures, and revenue projections. Franchisee shall submit such
business plan and operating budget to Franchisor at such times and places and in
such form as may be prescribed by Franchisor.


10.3.    Franchisee shall submit to Franchisor, no later than the fifteenth
(15th) day of each month during the term of this Agreement, in a format and
manner specified by Franchisor, monthly royalty and gross sales reports, and
such other reports as Franchisor may require. Franchisor reserves the right to
require Franchisee to submit copies of all state sales tax returns for the
Franchised Business to Franchisor.


10.4.    Franchisee shall, at its expense, provide to Franchisor, in a format
specified by Franchisor, and in accordance with generally accepted accounting
principles, a complete annual financial statement (including, without
limitation, a profit and loss statement, cash flow statement and balance sheet),
on a review basis, prepared by an independent certified public accountant
satisfactory to Franchisor, within ninety (90) days after the end of each fiscal
year of the Franchised Business showing the results of operations of the
Franchised Business and the results of operations for any entity affiliated with
the Franchised Business during said fiscal year. Franchisor reserves the right
to require Franchisee to provide, at Franchisee’s expense, an audited annual
financial statement, prepared by an independent certified public accountant
satisfactory to Franchisor.


10.5.    Franchisor reserves the right to require Franchisee, at Franchisee’s
expense, to provide to Franchisor, in a format specified by Franchisor,
quarterly or semi-annual financial statements (as described in Section 10.4
above), certified by an officer or accountant of Franchisee (and if specifically
required by Franchisor, certified by an independent certified public
accountant), and such other information as Franchisor may reasonably specify,
showing the results of operations of the Franchised Business and the results of
operations for any entity affiliated with the Franchised Business during said
period. Franchisee shall submit such reports within forty-five (45) days
following the end of each quarter or six-month period of each fiscal year of the
Franchised Business during the term hereof.

nufa-095    - 13 -

--------------------------------------------------------------------------------





10.6.    Franchisee shall also submit to Franchisor, for review or auditing,
such other forms, reports, records, information, and data as Franchisor may
reasonably require, including but not limited to financial statements of each
Franchisee and each Guarantor, in the form and at the times and places
reasonably required by Franchisor, upon Franchisor’s request and as specified
from time to time in the Manual or otherwise in writing. Franchisor reserves the
right to require each Franchisee and each Guarantor to submit their respective
federal and state income tax returns to Franchisor for review. Franchisee agrees
that Franchisor may, and specifically grants Franchisor the right to, divulge
any and all information submitted by Franchisee pursuant to this Section 10 or
otherwise pertaining to Franchisee to third-party financing or lending sources
being considered by Franchisee.


10.7.    Franchisor or its designated agents shall have the right at all
reasonable times to examine and copy, at Franchisor’s expense, the books,
records, and tax returns of Franchisee. Franchisor shall also have the right, at
any time, to have an independent audit made of the books of Franchisee. If an
inspection should reveal that any payments to Franchisor or any affiliate have
been understated in any report to Franchisor, or if Franchisee fails to expend
any monies required under this Agreement, then Franchisee shall immediately pay
the amount understated, or expend the amount required, upon demand by
Franchisor. In addition, Franchisee shall pay interest on the understated amount
from the date such amount was due until paid, at the rate to be determined by
Franchisor from time to time, or the maximum rate permitted by law, whichever is
less. If an inspection discloses an understatement in any report of two percent
(2%) or more, or an underpayment of required expenditures (including, without
limitation, royalties due pursuant to the Agreement) of two percent (2%) or
more, Franchisee shall, in addition, reimburse Franchisor for any and all costs
and expenses connected with the inspection (including, without limitation,
travel, lodging and wage expenses, and reasonable accounting and legal costs).
The foregoing remedies shall be in addition to any other remedies Franchisor may
have.




11.    ADVERTISING    


Recognizing the value of advertising, and the importance of the standardization
of advertising programs to the furtherance of the goodwill and public image of
the System, the parties agree as follows:


11.1.    Franchisor shall have the right to require Franchisee to expend on
advertising and promotion, or to participate in and contribute for the purpose
of advertising and promotion, each month during the term of this Agreement, an
amount, in the aggregate, equal to four percent (4%) of Franchisee’s gross sales
during the preceding month (the “Advertising Contribution”), or such greater
amount as provided for in Section 11.2 hereof, all in such manner as Franchisor
may direct from time to time, subject to the following:


11.1.A.    For so long as WNAP (or any successor entity designated by
Franchisor) is in existence as an advertising and promotional fund for the
System, Franchisee shall contribute to WNAP on a monthly basis such amount as
may be specified by Franchisor from time to time in the Manual or otherwise in
writing, which amount shall not be less than fifty percent (50%) of the
Advertising Contribution, nor greater than seventy-five percent (75%) of the
Advertising Contribution;


11.1.B.    Franchisee shall spend, for the purpose of local advertising and
promotion, on a monthly basis, such amounts as may be specified by Franchisor
from time to time in writing, which amounts shall not be less than twenty-five
percent (25%) of Franchisee’s Advertising Contribution. Franchisee’s
expenditures for local advertising and promotion shall be made in accordance
with Section 11.3 hereof; and



nufa-095    - 14 -

--------------------------------------------------------------------------------



11.1.C.    If an advertising and marketing Cooperative (as defined in
Section 11.4) is established for Franchisee’s region, Franchisor may specify the
amount that Franchisee shall contribute to the Cooperative each month; provided,
however, that Franchisee’s contribution to the Cooperative shall be credited
towards satisfaction of the obligations required by Section 11.1.B hereof, and
shall be made in accordance with the provisions set forth in Section 11.4
hereof.


11.2.    Franchisor reserves the right (i) to increase the Advertising
Contribution specified in Section 11.1 at any time to an amount not in excess of
five percent (5%) of Franchisee’s gross sales, (ii) to change the contributions
to WNAP outside the range specified in Section 11.1.A, and (iii) to reduce the
minimum expenditures specified in Section 11.1.B; provided, however, that
Franchisor may require any of such changes only upon obtaining an affirmative
vote representing seventy-five percent (75%) or more of all restaurants in the
United States operating in the System (whether operated by Wendy’s or by its
franchisees and excepting those restaurants under any franchise agreements with
Wendy’s which have been terminated).


11.3.    All local advertising and promotion by Franchisee shall be in such
media, and of such type and format as Franchisor may approve; shall be conducted
in a dignified manner; and, shall conform to such standards and requirements as
Franchisor may specify. Franchisee shall not use any advertising or promotional
plans or materials unless and until Franchisee has received written approval
from Franchisor, pursuant to the procedures and terms set forth in Section 11.7
hereof.


11.3.A.    As used in this Agreement, spending on “local advertising and
promotion” which may be credited toward Franchisee’s Advertising Contribution as
set forth under Section 11.1.B. shall be advertising and promotion related
directly to the Restaurant, and shall consist only of the following: (i)
advertising and media - the direct costs of measurable media for television,
radio, newspaper and print, outdoor (billboard or transit), yellow pages and
direct mail, including space or time charges, agency planning, selection,
placement and production; the direct costs of in-store materials, including
window signs, counter signs and other promotional signs; (ii) promotions - the
direct costs of market-wide efforts to stimulate trial, increase frequency of
purchase or increase average amounts of purchase, including direct advertising
costs and costs incurred for planning and execution of same; (iii) direct
out-of-pocket expenses - the directly related expenses incurred by an
advertising cooperative approved by Wendy’s and related to the cost of
advertising and marketing for agency travel expense, postage, shipping, meeting
room charges, telephone and photocopying, and (iv) such other activities and
expenses as Franchisor in its sole discretion may specify.


11.3.B.    Franchisor may specify the types of expenditures and costs which
shall not qualify as “local advertising and promotion.” Franchisee understands
and agrees that the definition of local advertising and promotion set forth
above shall not, however, include, and Franchisee shall not include in its
report of the amounts expended on advertising and promotion, any costs or
expenses incurred by Franchisee in connection with any of the following: (i)
incentive programs, including the cost of honoring coupons; (ii) market-wide or
other research that is not conducted by a professional marketing research firm
approved in writing by Franchisor; (iii) food costs incurred in, or price
reductions associated with, any promotion; (iv) salaries and expenses of any
employees of Franchisee, including salaries or expenses for attendance at
advertising meetings or activities; (v) charitable, political or other
contributions or donations; (vi) press parties or other expenses of publicity
other than those associated with the grand opening or re-opening of the
Restaurant; (vii) in-store materials consisting of fixtures or equipment; (viii)
any entertainment or related expenses for travel, meals and the like; (ix) any
fees paid to parties who are not professional consultants, counselors or
advisors previously approved in writing by Wendy’s in marketing, advertising,
public relations, promotion or associated efforts; (x) seminar and educational
costs and expenses of employees of Franchisee; (xi) specialty items (such as tee
shirts, premiums, pins and awards) unless such items are part of a market-wide
advertising program and the cost of such items is not recovered by the
promotion; and (xii) such other items as Wendy’s shall reasonably determine in
its discretion.

nufa-095    - 15 -

--------------------------------------------------------------------------------





11.3.C.    Franchisee understands and acknowledges that the required
contributions and expenditures are minimum requirements only, and that
Franchisee may, and is encouraged by Franchisor to, expend additional funds for
local advertising and promotion, where appropriate.


11.4.    Any regional advertising pertaining to the Franchised Business, and any
local advertising which Franchisor may specify as inconsistent with the
provisions of Section 11.3 pertaining to individual restaurant advertising and
promotion, shall be conducted by and through a regional advertising cooperative
(“Cooperative”) established or required to be established by Franchisor for that
purpose. Franchisor shall have the right, in its discretion, to designate any
geographical area for purposes of establishing a Cooperative, and Franchisee
agrees to take appropriate steps to establish and participate in such
Cooperative if required to do so by Franchisor. If a Cooperative for the
geographic area in which the Restaurant is located has been established at the
time Franchisee commences operations hereunder, Franchisee shall immediately be
bound by the obligation to become a member of such Cooperative under the terms
of the then-existing Cooperative agreement. If a Cooperative for the geographic
area in which the Restaurant is located is established during the term of this
Agreement, Franchisee shall immediately become a member of such Cooperative, and
take all steps necessary to become such member. In no event shall Franchisee be
required to be a member of more than one Cooperative with respect to the
Restaurant. The following provisions shall apply to each such Cooperative:


11.4.A.    Each Cooperative shall be organized and governed in a form and manner
approved by Franchisor in writing, and shall commence operations on a date
specified by Franchisor. Any disputes arising among or between Franchisee, other
franchisees in the Cooperative, and/or the Cooperative, shall be resolved by
Franchisor, whose decision shall be final and binding on all parties;


11.4.B.    Each Cooperative shall be organized for the exclusive purpose of
administering regional advertising programs, and developing, subject to
Franchisor’s approval, standardized promotional materials for use by the members
in local advertising and promotion;


11.4.C.    No advertising or promotional plans or materials may be used by a
Cooperative or furnished to its members without the prior approval of
Franchisor, pursuant to the procedures and terms as set forth in Section 11.7.
hereof;


11.4.D.    Franchisee shall submit its required contribution to the Cooperative
at such times as determined by the Cooperative, but no later than the last day
of each month on gross sales for the preceding calendar month, together with
such other statements or reports as may be required by Franchisor, or by the
Cooperative with Franchisor’s prior written approval;


11.4.E.    Franchisor shall, for each of the restaurants operated by Franchisor
under the System which are located in a geographic area for which a Cooperative
has been established, make contributions to the applicable Cooperative on the
same basis as assessments required of comparable franchisees who are members of
such Cooperative; and


11.4.F.    Franchisor, in its sole discretion, may grant to any franchisee an
exemption for any length of time from the requirement of membership in a
Cooperative, or from the requirement to pay all or a portion of the contribution
(described in Section 11.1.B.) to the Cooperative upon written request of such
franchisee stating reasons supporting such exemption. Franchisor’s decisions
concerning such request for exemption shall be final. If an exemption is granted
to a franchisee, such franchisee shall be required to expend an amount equal to
the exempted portion of the contribution for local advertising in accordance
with and as may be required in Sections 11.1.B and 11.3 hereof.

nufa-095    - 16 -

--------------------------------------------------------------------------------





11.5.    To the extent permitted by the organizational and operational documents
of WNAP, WNAP shall be maintained and administered by Franchisor or its
designee, as follows:


11.5.A.    Franchisor or its designee shall direct all advertising programs,
with sole discretion over the concepts, materials, and media used in such
programs and the placement and allocation thereof. Franchisee agrees and
acknowledges that WNAP is intended to maximize general public recognition,
acceptance, and use of the System; and that Franchisor and its designee are not
obligated, in administering WNAP, to make expenditures for the benefit of
Franchisee which are equivalent or proportionate to Franchisee’s contribution,
or to ensure that any particular franchisee benefits directly or pro rata from
expenditures by WNAP;


11.5.B.    WNAP, all contributions thereto, and any earnings thereon, shall be
used exclusively to meet any and all costs of maintaining, administering,
directing, conducting, and preparing advertising, marketing, public relations
and promotional programs and materials, and any other activities which
Franchisor believes will enhance the image of the System, including, among other
things, the costs of preparing and conducting media advertising campaigns;
direct mail advertising; marketing surveys and other public relations
activities; employing advertising or public relations agencies to assist
therein; purchasing promotional items, conducting and administering visual
merchandising, point of sale, and other merchandising programs; and providing
promotional and other marketing materials and services to the restaurants
operated under the System. WNAP may also be used to provide rebates or
reimbursements to franchisees for local expenditures on products, services, or
improvements, approved in advance by Franchisor, which products, services, or
improvements Franchisor deems, in its sole discretion, will promote general
public awareness and favorable support for the System;


11.5.C.    Franchisee shall contribute to WNAP by checks made payable to WNAP.
All sums paid by Franchisee to WNAP shall be maintained in an account separate
from the other monies of Franchisor and shall not be used to defray any of
Franchisor’s expenses, except for such reasonable costs and overhead, if any, as
Franchisor may incur in activities reasonably related to the administration,
direction, and implementation of WNAP and advertising programs for franchisees
and the System, including, among other things, costs of personnel for creating
and implementing advertising, merchandising, promotional and marketing programs
and administration of WNAP funds. WNAP and its earnings shall not otherwise
inure to the benefit of Franchisor. Franchisor or its designee shall maintain
separate bookkeeping accounts for WNAP;


11.5.D.    Franchisor shall, for each of the restaurants operated by Franchisor
under the System, make contributions to WNAP on the same basis as assessments
required of comparable franchisees within the System;


11.5.E.    It is anticipated that all contributions to and earnings of WNAP
shall be expended for advertising and promotional purposes during the taxable
year within which the contributions and earnings are received. If, however,
excess amounts remain in WNAP at the end of such taxable year, all expenditures
in the following taxable year(s) shall be made first out of accumulated earnings
from previous years, next out of earnings in the current year, and finally from
contributions;


11.5.F.    The contributions to and earnings of WNAP are not and shall not be an
asset of Franchisor. A statement of the operations of WNAP as shown on the books
of Franchisor shall be prepared annually by an independent public accountant
selected by Franchisor and shall be made available to Franchisee; and



nufa-095    - 17 -

--------------------------------------------------------------------------------



11.5.G.    Although WNAP is intended to be of perpetual duration, Franchisor has
the right to terminate WNAP and not to designate a successor entity. WNAP shall
not be terminated, however, until all monies in WNAP have been expended for
advertising and promotional purposes.


11.6.    Franchisor shall make available to Franchisee from time to time, at
Franchisee’s expense, advertising plans and promotional materials, which may
include newspaper mats, coupons, merchandising materials, sales aids,
point-of-purchase materials, special promotions, direct mail materials,
community relations programs, and similar advertising and promotional materials.


11.7.    For all advertising and promotional plans which require Franchisor’s
approval prior to use, as set forth in Sections 11.3 and 11.4 hereof, Franchisee
or the Cooperative, where applicable, shall submit samples of such plans and
materials to Franchisor (by means described in Section 21 hereof), for
Franchisor’s prior written approval at least forty-five (45) days in advance of
their anticipated usage, if such plans and materials have not been prepared or
previously approved by Franchisor. If written approval is not received by
Franchisee or the Cooperative from Franchisor within fifteen (15) days of the
date of receipt by Franchisor of such samples or materials, Franchisor shall be
deemed to have disapproved them.


11.8.    Franchisee shall honor all coupons, discounts, and gift certificates as
reasonably specified by Franchisor and in accordance with procedures specified
by Franchisor in the Manual or otherwise in writing.




12.    INSURANCE    


12.1.    Prior to the commencement of any activities or operations pursuant to
this Agreement, Franchisee shall procure and maintain in full force and effect
during the term of this Agreement, at Franchisee’s expense, the following
insurance policy or policies in connection with the Restaurant or other
facilities on the Restaurant premises, or by reason of the construction,
operation, or occupancy of the Restaurant or other facilities on the Restaurant
premises. Such policy or policies shall be written by an insurance company or
companies reasonably satisfactory to Franchisor, and shall include, at a minimum
the following (with such coverages and policy limits as may reasonably be
specified from time to time by Franchisor in the Manual or otherwise in
writing):


12.1.A.    Comprehensive general liability insurance including contractual
liability;


12.1.B.    All risk property insurance with full replacement cost limits which
are sufficient to satisfy any co-insurance clause contained in the policy;


12.1.C.    Business automobile liability insurance, including bodily injury and
property damage coverage for all owned, non-owned and hired vehicles;


12.1.D.    Product liability coverage;


12.1.E.    Commercial umbrella liability insurance;


12.1.F.    Statutory workers’ compensation insurance and employer’s liability
insurance, as well as such other disability benefits type insurance as may be
required by statute or rule of the state in which the Restaurant is located.



nufa-095    - 18 -

--------------------------------------------------------------------------------



12.1.G.    Franchisor reserves the right to require Franchisee to obtain and
maintain business interruption insurance, with such coverage and policy limits
as Franchisor may reasonably specify, provided (a) that Franchisor provide six
(6) months prior written notice of the requirement to Franchisee, and (b) that
Franchisor requires such insurance of other franchisees operating under this
form, or similar forms of franchise agreements, which include the requirement to
obtain business interruption insurance; and


12.1.H.    Franchisor reserves the right to require other insurance and
endorsements pursuant to Franchisor’s then-existing policies.


12.2.    Certificates evidencing the insurance required by Section 12.1 hereof
shall name Franchisor, and each of its affiliates, directors, agents, and
employees (as may be specified by Franchisor) as additional insureds and in the
case of property insurance, such parties shall be named as their interest may
appear. These certificates shall expressly provide that any interest of said
parties shall not be affected by any breach by Franchisee of any policy
provisions for which such certificates evidence coverage.


12.3.    All policies listed in Section 12.1 (unless otherwise noted below)
shall contain such endorsements as may be provided in the Manual from time to
time. Franchisor may, from time to time, and in its sole discretion, make such
changes in minimum policy limits and endorsements as it may determine; provided,
however, changes shall apply to franchisees of Franchisor who are similarly
situated. Notwithstanding the foregoing, Franchisor reserves the right to
require Franchisee to maintain insurance (of such types, and in such amounts as
Franchisor may specify) to reflect any particular circumstances or situations
affecting Franchisee or the Restaurant.


12.4.    In connection with all significant construction, reconstruction, or
remodeling of the Restaurant during the term hereof, Franchisee will cause the
general contractor, its subcontractors, and any other contractor, to effect and
maintain at general contractor’s and all other contractor’s own expense, such
insurance policies and bonds with such endorsements as are set forth in the
Manual or otherwise in writing, and which are written by insurance or bonding
companies satisfactory to Franchisor.


12.5.    Franchisee’s obligation to obtain and maintain the foregoing policy or
policies in the amounts specified shall be through primary insurance coverage
and shall not be limited in any way by reason of any insurance which may be
maintained by Franchisor, nor shall Franchisee’s performance of that obligation
relieve it of liability under the indemnity provisions set forth in Section
19.4. of this Agreement.


12.6.    All public liability policies may be required by Wendy’s to contain a
provision that Franchisor, although named as additional insured, shall
nevertheless be entitled to recover under said policies on any loss occasioned
to Franchisor or its servants, agents, or employees by reason of the negligence
of Franchisee or its servants, agents, or employees.


12.7.    At least thirty (30) days prior to the time any insurance is first
required to be carried by Franchisee, and thereafter at least thirty (30) days
prior to the expiration of any such policy, Franchisee shall deliver to
Franchisor, certificates of insurance evidencing the proper coverage with limits
not less than those required hereunder. All certificates shall expressly provide
that no less than thirty (30) days’ prior written notice shall be given
Franchisor in the event of material alteration to, or cancellation of, or
non-renewal of the coverages evidenced by such certificates. Such prior written
notice shall be sent to Franchisor by certified mail as provided in Section 22
hereof. Attached to the certificate shall be a copy of the endorsement amending
that clause in the policy which relates to other insurance and confirming that
all coverage is primary insurance and that Franchisor’s insurance is applicable
only after all limits of Franchisee’s policy are exhausted.





nufa-095    - 19 -

--------------------------------------------------------------------------------



13.    TRANSFER OF INTEREST    


13.1.    Franchisor’s Right to Transfer. Franchisor shall have the right to
transfer or assign this Agreement or all or any part of its rights or
obligations under this Agreement to any person or legal entity. Franchisee
agrees that, from the date of such assignment, the assignee of Franchisor shall
be solely responsible for those obligations of Franchisor which have been
assigned to said assignee arising thereafter under this Agreement.


13.2.    Prohibitions to Transfer.   Franchisee understands and acknowledges
that Franchisor has entered into this Agreement in reliance on the business
skill, financial capacity, and personal character of Franchisee and any
Guarantor (or if Franchisee or Guarantor is a business entity, the owners of any
direct or indirect interest in Franchisee or Guarantor). If Franchisee or any
Guarantor is a corporation, partnership, or other business entity, all owners of
any direct or indirect interest in Franchisee or any Guarantor are set forth in
Exhibit A (“Owners”), which Exhibit shall be amended upon any change in the
direct or indirect ownership of that Franchisee or any Guarantor (as approved by
Franchisor). Accordingly, without the prior written consent of Franchisor:


13.2.A.    Neither Franchisee nor any Owner shall transfer, pledge, or otherwise
encumber this Agreement, any of the rights or obligations of Franchisee under
this Agreement, any direct or indirect interest in Franchisee, or any material
asset used in the Franchised Business;


13.2.B.    Franchisee shall not issue any securities; and


13.2.C.    Guarantor shall not violate the provisions of the Guaranty (as
referenced in Section 25) regarding transfers of interest.


Further, no transfer of interest shall be effective unless and until the
transferor has first offered to sell such interest to Franchisor pursuant to
Section 13.4 hereof.


13.3.    Conditions to Transfer. Franchisor shall not unreasonably withhold the
consent required by Section 13.2; however, Franchisor shall have the absolute
right to require any or all of the following (among others) as conditions of its
consent:


13.3.A.    Prior to the proposed transfer, Franchisee and the Proposed
Franchisee (for purposes of this Agreement, the term “Proposed Franchisee” shall
include all individuals and entities, which after the proposed transfer, will be
franchisees under this Agreement or under any successor Agreement) shall
demonstrate to Franchisor’s satisfaction that subsequent to the transfer, the
Proposed Franchisee, the Owners of Proposed Franchisee (if the Proposed
Franchisee is a corporation, partnership or other business entity) and any
guarantors of the Proposed Franchisee, will (i) meet Franchisor’s educational,
managerial, and business standards; (ii) possess good moral character, business
reputations, and credit ratings; (iii) have the aptitude and ability to conduct
the Franchised Business (as may be evidenced by prior related business
experience or otherwise); (iv) have the organizational, managerial and financial
structure and resources to conduct the Franchised Business properly, taking into
account such factors as (among others) the number of Wendy’s restaurants and
market areas involved and their geographic proximity; (v) comply with
Franchisor’s ownership requirements relative to the control of the Proposed
Franchisee and the Franchised Business; (vi) comply with Franchisor’s
restrictions relative to involvement in any business which competes with the
Franchised Business; and (vii) have adequate financial resources and capital to
operate the business, all in such manner, in accordance with such standards and
upon satisfaction of such conditions as indicated from time to time by
Franchisor’s Transaction Policy, the current copy of which Franchisee
acknowledges

nufa-095    - 20 -

--------------------------------------------------------------------------------



having received and which is incorporated into this Agreement by reference
(“Transaction Policy”), and other written policies adopted and announced by the
Franchisor;


13.3.B.    Transfers to existing franchisees (or to owners of franchisees) in
the System may be subject to conditions materially different from or in addition
to conditions with respect to other transfers, which conditions may be set out
from time-to-time in Franchisor’s Transaction Policy adopted and announced by
Franchisor. Franchisor reserves the right to disapprove a transfer based upon
(without limitation) any of the following: (i) the current geographic scope and
proximity of the buyer’s operations; (ii) the physical and operational
condition, opportunities and obligations present in the buyer’s existing Wendy’s
market(s) and Wendy’s restaurants; (iii) the penetration level of Wendy’s
restaurants in buyer’s existing market(s); and (iv) the period of time since
buyer last acquired restaurants and the extent to which buyer has properly
assimilated those restaurants into its organization and eliminated issues
arising from or related to such previous acquisition. Franchisor reserves the
right to disapprove any proposed transfer the result of which would be, in the
sole opinion of Franchisor, a disproportionately large ownership of Wendy’s
restaurants by the Proposed Franchisee compared with the number of restaurants
operated by all franchisees in the System;


13.3.C.    All of Franchisee’s accrued monetary obligations and all other
outstanding obligations of Franchisee to Franchisor and its affiliates shall
have been fully satisfied, including, without limitation, compliance with all
covenants, undertakings, performance, and operating standards required by this
Agreement, any amendment hereof or successor hereto, or any other agreement
between Franchisee and Franchisor or its affiliates;


13.3.D.    If Franchisor requests, the Franchisee or Proposed Franchisee, at
their own expense, shall modify the Restaurant to conform to the then-current
standards and specifications of System restaurants, and shall complete the
modifications prior to the transfer or within the time subsequent to the
transfer specified by Franchisor;


13.3.E.    If Franchisee or Proposed Franchisee is a corporation, partnership,
or other business entity, Franchisor may require that any individuals who are
liable under this Agreement as Franchisees or Guarantors shall together own not
less than fifty-one percent (51%) of any Franchisee or Proposed Franchisee and
have fifty-one percent (51%) voting control of any Franchisee or Proposed
Franchisee;


13.3.F.    Employees of the Franchised Business shall successfully complete any
training programs then in effect for such employees under the System, on such
terms and conditions as Franchisor may reasonably require;


13.3.G.    Franchisor shall receive a transfer fee of Five Thousand Dollars
($5,000), or such greater amount as may be necessary to reimburse Franchisor for
its legal, accounting, and other expenses incurred in connection with the
transfer;


13.3.H.    The Franchisee, the Proposed Franchisee, all Guarantors of the
obligations of Franchisee, and all guarantors of the obligations of the Proposed
Franchisee under this Agreement or any successor agreement shall have executed a
general release under seal, in a form satisfactory to Franchisor, of any and all
claims against Franchisor and its past and present officers, directors,
shareholders, subsidiaries, affiliates, and employees, in their corporate and
individual capacities, including, without limitation, claims arising under
federal, state, and local laws, rules, and ordinances, arising prior to the
effective date of Wendy’s written consent;



nufa-095    - 21 -

--------------------------------------------------------------------------------



13.3.I.    The Proposed Franchisee shall execute the standard form franchise
agreement then being offered to new System franchisees, and such other ancillary
agreements as Franchisor may require for the Franchised Business, which
agreements shall supersede this Agreement in all respects, and the terms of
which agreements may differ from the terms of this Agreement, including, without
limitation, a higher percentage royalty rate and advertising contribution;
provided, however, that the Proposed Franchisee shall not be required to pay any
initial franchise fee;


13.3.J.    Notwithstanding the execution of the standard form franchise
agreement by the Proposed Franchisee pursuant to Section 13.3.I, Franchisee, the
Proposed Franchisee, any Guarantors of the obligations of the Franchisee, and
any guarantors of the Proposed Franchisee shall be and remain liable following
the effective date of the transfer for all obligations of Franchisee to
Franchisor under this Agreement which arose in connection with the Franchised
Business prior to the effective date of the transfer (including any obligation
to indemnify the Franchisor), and shall execute any and all documents reasonably
requested by Franchisor to further evidence such liability; and


13.3.K.    Franchisor has the absolute right to require any Owners or other
parties having an interest in Franchisee, the Proposed Franchisee, the Premises
or the Franchised Business to execute Wendy’s Guaranty agreement as referenced
in Section 25.2.


13.4.    Wendy’s Right of First Refusal.   In the event Franchisee or any Owner
desires to accept any bona fide offer from a third party to directly or
indirectly purchase all or any part of the Franchisee’s or an Owner’s ownership
interest in Franchisee as shown in Exhibit A, any interest in the Franchise
Agreement, or any asset material to the operation of the Franchised Business,
the seller shall notify Franchisor in writing of each such offer, and shall
provide to Franchisor such information and documentation relating to the offer
and the prospective purchaser as Franchisor may require, including, but not
limited to, all material information provided to the prospective purchaser by
the seller. Franchisor shall have the right and option, exercisable within
forty-five (45) days after receipt by Franchisor of all such written
notification and all other information required by Franchisor, to send written
notice to the seller that Franchisor intends to purchase the seller’s interest
on the same terms and conditions as those offered by the prospective purchaser.
The information to be supplied by the seller and required by Franchisor shall be
accompanied by (i) a written representation and warranty from seller that seller
has provided Franchisor with all of the information required under this
Section 13.4, and that such information is true, accurate, and complete; and
(ii) if the seller is not an individual, an appropriate resolution of the
seller’s board of directors (or other applicable owners, investors, or the like)
approving the proposed sale, or other evidence satisfactory to Franchisor of
seller’s intent to consummate the transaction. Further, if Franchisor elects to
exercise its option hereunder, notwithstanding anything in the offer, Franchisor
shall be entitled to conduct due diligence of the scope customary for
transactions of the type proposed in the offer for a period of not less than
sixty (60) days, commencing upon the date of Franchisor’s notice to the seller
of Franchisor’s election to purchase pursuant to this section. Further, in the
event Franchisor elects to exercise its option hereunder, the offer shall not
contain any provision or condition, the effect of which would be to increase the
cost to, or otherwise change the economic terms imposed on Franchisor, as a
result of the substitution of Franchisor for the prospective purchaser, or as a
result of compliance with the procedures set forth herein with respect to
Franchisor’s right of first refusal. In the event that Franchisor elects to
exercise its option hereunder, closing on such purchase must occur within the
later of: (i) sixty (60) days from the date of notice to the seller of the
election to purchase by Franchisor, (ii) such period as may have been provided
in the offer or (iii) such period as may be necessary to conduct due diligence
as provided herein. Any material change in the terms of any offer shall
constitute a new offer subject to the same rights of first refusal by Franchisor
as in the case of the initial offer, and notice of any such material change
shall be provided in writing by the seller promptly to Franchisor. Failure of
Franchisor to exercise the option afforded by this Section 13.4. shall not
constitute a waiver of any other provision of this Agreement, including all of
the requirements of this Section 13, with respect to a proposed transfer.

nufa-095    - 22 -

--------------------------------------------------------------------------------



Seller shall not execute any contract or accept any offer to purchase any
interest, unless the provisions of this Section 13.4 have been satisfied.


13.4.A.    In the event the consideration, terms, and conditions offered by a
third party are such that Franchisor may not reasonably be required to furnish
the same consideration, terms, and conditions, then Franchisor may purchase the
interest proposed to be sold for the reasonable equivalent in cash. If the
parties cannot agree within a reasonable time on the cash consideration, an
independent appraiser shall be designated by Franchisee from a list of three
independent appraisers selected by Franchisor, and that appraiser’s
determination shall be binding.


13.5.    Security Interests.   Franchisee shall neither grant nor permit the
existence of any security interest in this Agreement, in the securities of any
corporation, partnership or other business entity which is a Franchisee (or
which directly or indirectly controls a Franchisee), or in any of the tangible
assets material to the operation of the Franchised Business, including, without
limitation, the premises of the Franchised Business, except with the prior
written consent of the Franchisor. Franchisor may require (among other
conditions) the right and option to be substituted as obligor to the secured
party and to cure any default of Franchisee, except that any acceleration of
indebtedness due to Franchisee’s default shall be void. Franchisor may also
require compliance with any policy statements adopted and announced by
Franchisor relative to such security interests. Franchisor reserves the right to
review and approve the terms of any security agreement or other document
granting a security interest in assets described in this Section 13.5, which
approval shall be in writing.


13.6.    Offering Materials.   All materials required by federal or state law
for any direct or indirect offer or sale of securities of Franchisee shall be
submitted to Franchisor for review and consent, prior to their being filed with
any government agency; and any materials to be used in any exempt offering shall
be submitted to Franchisor for review and consent prior to their use. No such
materials shall imply (by use of the Proprietary Marks or otherwise) that
Franchisor is participating as an underwriter, issuer, or offeror of
Franchisee’s or Franchisor’s securities. Any review by the Franchisor of the
offering materials or the information included therein will be conducted solely
for the benefit of the Franchisor to determine conformance with the Franchisor’s
internal policies, and not to benefit or protect any other person. No investor
should interpret such review by the Franchisor as an approval, endorsement,
acceptance, or adoption of any representation, warranty, covenant, or projection
contained in the materials reviewed; and the offering documents shall include
legends and statements as Franchisor may specify, including but not limited to
legends and statements which disclaim Franchisor’s liability for, or involvement
in, the transaction described in the offering documents. Franchisee and the
other participants in the offering must agree in writing to fully indemnify
Franchisor in connection with the offering in the form prescribed by Franchisor.
For each proposed offering, Franchisee shall pay Franchisor a non-refundable fee
of Ten Thousand Dollars ($10,000), or such greater amount as may be necessary to
reimburse Franchisor for its reasonable costs and expenses associated with
reviewing the proposed offering, including, without limitation, legal and
accounting fees. Franchisee shall give Franchisor written notice at least sixty
(60) days prior to the date of commencement of any offering covered by this
Section 13.6. Any such offering shall be subject to Franchisor’s right of first
refusal, as set forth in Section 13.4 hereof and shall comply with the
Franchisor’s Transaction Policy and other written policies adopted and announced
by Franchisor from time to time.


13.7.    Contracts Related to the Franchised Business.   Any lease, management
agreement, or other agreement to which Franchisee will be a party which would
have the effect of transferring any material asset or control of all or any part
of the operations of the Franchised Business to any third party must first be
approved by Franchisor in writing, which approval may be denied if such
agreement is on terms materially different from those which would result from an
arms-length negotiation or where fees payable are determined by Franchisor to be
excessive. Any such agreement and any party who, as a result of such agreement,
either

nufa-095    - 23 -

--------------------------------------------------------------------------------



directly or indirectly is involved in the ownership of the assets or in the
operations of the Franchised Business, must meet such standards and conditions
as may have been established by Franchisor at the time Franchisor’s consent is
requested.


13.8.    Bankruptcy.   If Franchisee or any Owner files for protection under the
U.S. Bankruptcy Code, as amended, and if, for any reason, this Agreement is not
terminated pursuant to Section 14 and is to be assumed by, or assigned to, any
person or entity who has made a bona fide offer to accept an assignment of this
Agreement as contemplated by the United States Bankruptcy Code, then notice to
Franchisor of such proposed assignment or assumption shall be required. Such
notice shall be given to Franchisor within twenty (20) days after receipt by
Franchisee of such proposed assignee’s offer to accept assignment of the
Franchisee’s rights and obligations under this Agreement, and, in any event, at
least ten (10) days prior to the date application is made to a court of
competent jurisdiction for authority and approval to enter into such assignment
and assumption. Such notice shall include the following: (i) the name and
address of the proposed assignee, (ii) all of the terms and conditions of the
proposed assignment and assumption, and (iii) the adequate assurance to be
provided to Franchisor to assure the proposed assignee’s future performance
under this Agreement, including, without limitation the assurance referred to in
Section 365 of the Bankruptcy Code and the satisfaction of the preconditions to
transfer set forth in Section 13.3. of this Agreement. Franchisor shall
thereupon have the prior right and option, to be exercised by notice given at
any time prior to the effective date of such proposed assignment and assumption,
to accept an assignment of this Agreement to Franchisor itself, upon the same
terms and conditions and for the same consideration, if any, as in the bona fide
offer made by the proposed assignee, less any brokerage commissions or other
expenses which may be saved by Franchisee, as a result of the exercise by
Franchisor of the rights and options granted herein. Nothing in this paragraph
shall cause Franchisor to be liable for the payment of any brokerage commissions
or other expenses as a result of the exercise of Franchisor’s rights and options
hereunder, without Franchisor’s separate written consent.


13.8.A.    For purposes of any assumption or assignment of this Agreement
pursuant to Bankruptcy Code Section 365, “adequate assurance of future
performance” shall mean that specific evidence shall be given to Franchisor that
any proposed assignee of this Agreement can and will comply with all operational
and other performance requirements, and with all conditions, obligations,
duties, covenants, and requirements of a franchisee under (i) this Agreement,
(ii) the standard form renewal franchise agreement then being offered to System
franchisees, (iii) such other ancillary agreements as Franchisor may require,
and (iv) any of Franchisor’s policies describing franchisees’ duties,
obligations, conditions, covenants, or performance requirements. Additionally,
adequate assurance of future performance shall mean that any proposed assignee
shall meet Franchisor’s then current standards for transfers pursuant to Section
13.3 hereof.


13.9.    Death or Incapacity.   Upon the death or mental incapacity of any
Franchisee or Owner, Franchisor agrees not to unreasonably withhold its consent
to a transfer of the interest held by such person. The personal representative
of such Franchisee or Owner shall have a reasonable time to dispose of such
person’s interest in the Franchised Business or in Franchisee subject to and in
accordance with the provisions and conditions of this Section 13 of the
Agreement, specifically including the prior written consent of the Franchisor.
During this time period, Franchisee (or Franchisee’s personal representative)
shall at all times remain in compliance with Section 6.2 (regarding an approved
Operator) and with all other terms and conditions of this Agreement.


13.10.    Materiality.   Franchisee acknowledges and agrees that each condition
referenced in this Section 13 is necessary to assure compliance with the
obligations hereunder by Franchisee or the Proposed Franchisee.



nufa-095    - 24 -

--------------------------------------------------------------------------------



13.11.    Nonwaiver.   Franchisor’s consent to a transfer of interest shall not
constitute a waiver of any claims Franchisor may have against any Franchisee or
Owner, nor shall it be deemed a waiver of Franchisor’s right to require exact
compliance with any of the terms of this Agreement by the Proposed Franchisee.




14.    DEFAULT AND TERMINATION    


14.1.    Franchisee shall be deemed to be in default under this Agreement, and
all rights of Franchisee shall automatically terminate, without notice to
Franchisee, upon the occurrence of any of the following events:


14.1.A.    Franchisee or any Guarantor shall make a general assignment for the
benefit of creditors;


14.1.B.    Franchisee or any Guarantor shall (i) cause, permit or acquiesce in,
an order for relief under the U. S. Bankruptcy Code entered with respect to
Franchisee or any Guarantor, or (ii) commence a voluntary case or proceeding
under, the Bankruptcy Code (Title 11, United States Code) or any other
applicable bankruptcy, insolvency, reorganization, receivership, arrangement or
readjustment of debt or other similar law now or hereafter in effect, or (iii)
consent to the entry of an order for relief in an involuntary proceeding or to
the conversion of an involuntary proceeding to a voluntary proceeding under any
such law, or (iv) consent to the appointment of, or the taking of possession by
a receiver, trustee, or other custodian (as defined in the Bankruptcy Code) for
all or a substantial part of its property or the property of the Franchised
Business, or (v) adopt any resolution or otherwise authorize action to approve
any of the foregoing through its Board of Directors or otherwise;


14.1.C.    An involuntary petition shall be commenced against Franchisee or any
Guarantor under the Bankruptcy Code or any other applicable bankruptcy,
insolvency, reorganization, receivership, arrangement or readjustment of debt or
other similar law now or hereafter in effect, which proceeding is not dismissed
or vacated within sixty (60) days thereafter; or a decree or order of a court
having jurisdiction in the premises for appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
Franchisee, or Guarantor shall have been entered; or an interim receiver,
trustee or other custodian of such Franchisee or any Guarantor or of all or a
substantial part of the property of Franchisee or any Guarantor shall have been
appointed;


14.1.D.    If Franchisee or any Guarantor is dissolved;


14.1.E.    If execution is levied against any material asset of Franchisee’s
business or property, or the business or property of any Guarantor; or


14.1.F.    If any real or personal property which comprises all or a material
part of the Franchised Business or the Restaurant shall be sold after levy
thereupon by any sheriff, marshal, constable or other person so authorized under
local, state or federal law.


14.2.    Upon the occurrence of any of the following events, Franchisee shall be
deemed to be in default and Franchisor may, at its option, terminate all rights
of Franchisee hereunder, without affording Franchisee any opportunity to cure
the default, effective immediately after five (5) days from the mailing of
notice by Franchisor (except as otherwise specified below) or upon receipt of
notice by Franchisee, whichever is earlier:



nufa-095    - 25 -

--------------------------------------------------------------------------------



14.2.A.    If Franchisee at any time ceases to operate or otherwise abandons the
Franchised Business, or loses the right to possession of the Restaurant
premises, or otherwise forfeits the right to do or transact business in the
jurisdiction where the Restaurant is located; provided, however, that if,
through no fault of Franchisee, the premises are damaged or destroyed by an
event such that repairs or reconstruction cannot be completed within ninety (90)
days thereafter, then Franchisee shall have thirty (30) days after such event in
which to apply for Franchisor’s approval to relocate or reconstruct the
Restaurant, which approval shall not be unreasonably withheld;


14.2.B.    If Franchisee, Guarantor, Owner or Operator is convicted of a felony,
a crime involving moral turpitude, or any other crime or offense that Franchisor
believes is reasonably likely to have an adverse effect on the System, the
Proprietary Marks, the goodwill associated therewith or Franchisor’s interest
therein;


14.2.C.    If an immediate threat or danger to public health or safety results
from the construction, maintenance, or operation of the Restaurant, in which
event the termination shall become effective immediately upon sending of notice
by Franchisor;


14.2.D.    If Franchisee or any Owner purports to transfer, pledge or encumber
any rights or obligations under this Agreement, any direct or indirect interest
in Franchisee, or any material asset of the Franchised Business without
Franchisor’s prior written consent, contrary to the terms of Section 13 of this
Agreement;


14.2.E.    If Franchisee fails to comply with the covenants in Section 16.2.
hereof or fails to obtain execution of the covenants required under Section 16.5
hereof;


14.2.F.    If, contrary to the terms of Sections 8 or 9 hereof, Franchisee
discloses or divulges the contents of the Manual or other confidential
information provided to Franchisee by Franchisor;


14.2.G.    If Franchisee knowingly maintains false books or records, or submits
any false reports (including, but not limited to, information provided as part
of Franchisee’s application) to Franchisor;


14.2.H.    If Franchisee repeatedly is in default under Section 14.3 hereof for
failure to substantially comply with any of the requirements imposed by this
Agreement, whether or not cured after notice, or if Franchisee commits the same
default again within a six-month period of the previous default, whether or not
cured after notice; or


14.2.I.    If Franchisee or any Guarantor shall become insolvent or if suit to
foreclose any lien or mortgage against any material asset comprising part of the
Franchised Business or the Restaurant premises or equipment is instituted and
not dismissed within thirty (30) days.


14.3.    Except with respect to events of default described at Sections 14.1 and
14.2 of this Agreement, or any subsections thereof, the consequences of which
are also described at Sections 14.1 and 14.2, upon any default by Franchisee
which is described at this Section 14.3, Franchisor may, at its option,
terminate all rights of Franchisee hereunder, by giving written notice of
default to Franchisee stating the nature of such default at least thirty (30)
days prior to the effective date of termination; provided, however, that
Franchisee may avoid termination of Franchisee’s rights hereunder by immediately
initiating a remedy to cure such default and curing it to Franchisor’s
satisfaction within the thirty-day period (or within such shorter time period as
Franchisor may reasonably specify), and by promptly providing proof thereof to
Franchisor. If any such default is not cured within the specified time, or such
longer period as applicable law may require, at the option of Franchisor,
Franchisee’s rights under this Agreement shall terminate without

nufa-095    - 26 -

--------------------------------------------------------------------------------



further notice to Franchisee, effective immediately upon the expiration of the
thirty (30) day period or such longer period as applicable law may require.
Except as provided in Sections 14.1 and 14.2 hereof, defaults which result in
termination of Franchisee’s rights under this Agreement only after the
expiration of the cure periods as set forth in this Section 14.3 include, but
are not limited to, the following:


14.3.A.    If Franchisee fails to comply with any of the requirements imposed by
or pursuant to this Agreement (such as the Manual or various policy statements
of Franchisor) or any other agreement with Franchisor or its affiliates related
to the Franchised Business or fails to carry out the terms of this Agreement in
good faith, or if any Guarantor fails to comply with any of the requirements
imposed by or pursuant to the Guaranty as defined in Section 25.2;


14.3.B.    If Franchisee fails, refuses, or neglects to promptly pay any monies
owing to Franchisor or its affiliates when due, or to submit the financial or
other information required by Franchisor under this Agreement;


14.3.C.    Except as provided in Section 14.2.C hereof, if Franchisee fails to
maintain or observe any of the standards or procedures prescribed by Franchisor
(i) in this Agreement or any other agreement with Franchisor or its other
affiliates related to the Franchised Business, (ii) in the Manual, (iii)
pursuant to Franchisor’s Transaction Policy or any of Franchisor’s other
policies, whether or not written, which describe Franchisee’s duties,
obligations, conditions, covenants, or performance requirements, or (iv) in
other written documentation, including, without limitation, the requirements and
specifications concerning the (a) quality, services, and cleanliness of the
Restaurant; (b) the products and services sold or provided at the Restaurant, or
the operation of the Restaurant; and (c) any other operational and other
performance requirements;


14.3.D.    Except as provided in Section 14.2.D hereof, if Franchisee fails,
refuses, or neglects to obtain Franchisor’s prior written approval or consent as
required by this Agreement;


14.3.E.    If Franchisee misuses or makes any unauthorized use of the
Proprietary Marks or otherwise materially impairs the goodwill associated
therewith or Franchisor’s rights therein;


14.3.F.    If Franchisee fails to construct and open the Restaurant within the
time limits, and according to the requirements, as provided in Section 5 of this
Agreement;


14.3.G.    If Franchisee or the Operator, fails to complete, to Franchisor’s
satisfaction, the initial or any subsequent training program, as provided in
Section 6.3. of this Agreement;


14.3.H.    If Franchisee engages in any business or markets any service or
product under a name or mark which, in Franchisor’s opinion, is confusingly
similar to the Proprietary Marks;


14.3.I.    If Franchisee fails to implement or adhere to new or changed System
requirements, fails to implement and offer new products and services as may be
specified by Franchisor, or fails to undertake such actions as are necessary to
implement such new or changed System requirements;


14.3.J.    If an approved transfer of an interest in Franchisee is not effected
by Franchisee within a reasonable time, as required by Section 13 hereof; or


14.3.K.    If a final material judgment against Franchisee or any Guarantor
remains unsatisfied or of record for thirty (30) days or longer (unless a
supersedeas bond is filed).



nufa-095    - 27 -

--------------------------------------------------------------------------------





15.    OBLIGATIONS UPON TERMINATION OR EXPIRATION    


Upon expiration of this Agreement or upon termination of Franchisee’s rights
hereunder, all rights granted hereunder to Franchisee shall forthwith terminate,
and;


15.1.    Franchisee shall immediately cease to operate the Franchised Business,
and shall not thereafter, directly or indirectly, represent to the public or
hold itself out as a present or former franchisee of Franchisor.


15.2.    Franchisee shall immediately and permanently cease to use, in any
manner whatsoever, any confidential methods, procedures and techniques
associated with the System, the Proprietary Marks, “WENDY’S” and “WENDY’S OLD
FASHIONED HAMBURGERS,” and all other Proprietary Marks and distinctive forms,
slogans, signs, symbols, and devices associated with the System. In particular,
Franchisee shall cease to use, without limitation, all signs, advertising
materials, displays, stationery, forms, and any other articles which display the
Proprietary Marks.


15.3.    Franchisee shall take such action as may be necessary to cancel any of
its assumed names or equivalent registrations which contain the Proprietary
Marks “WENDY’S” and “WENDY’S OLD FASHIONED HAMBURGERS” or any other service mark
or trademark of Franchisor, and Franchisee shall furnish Franchisor with
evidence satisfactory to Franchisor of compliance with this obligation within
five (5) days after expiration of this Agreement, or termination of Franchisee’s
rights hereunder.


15.4.    Franchisee shall, at Franchisor’s option, assign to Franchisor any
interest which Franchisee has in any lease or sublease for the Restaurant or the
Restaurant premises (“Premises”) at fair market value (if the lease or sublease
has a positive market value as further described in Section 15.4.B). In the
event Franchisee owns the fee interest in the Restaurant or Premises, Franchisor
shall also have the option to purchase Franchisee’s fee interest in such
Restaurant and/or Premises at fair market value. Franchisee shall immediately
upon termination provide Franchisor with such information as may be necessary to
enable Franchisor to evaluate such option. The terms of such option(s) shall be
as follows:


15.4.A.    Franchisor shall provide Franchisee notice of its preliminary
interest in exercising any of such options within thirty (30) days after
expiration of this Agreement or termination of Franchisee’s rights hereunder.
Within sixty (60) days after the date of such notice, Franchisor and Franchisee
shall each select one (1) appraiser and notify the other party of its designee.
Each appraiser selected by the parties shall be instructed to meet with the
other within thirty (30) days after selection for the purpose of selecting a
third appraiser to serve with them. If the two (2) appraisers cannot agree on
the selection of the third appraiser within forty-five (45) days after the
selection of the last of them, then the president or chairman of the board of
realtors of the county in which the Restaurant is located shall be requested to
select the third appraiser. Each appraiser selected as described above must have
received the M.A.I. designation and must be actively engaged in appraisal work
in the county in which the Restaurant is located. The three (3) M.A.I.
appraisers shall determine the “fair market value” of the lease, sublease,
Restaurant or Premises and notify both the Franchisor and the Franchisee of the
“fair market value” determined by them. If the three (3) appraisers cannot
collectively agree on the “fair market value” of the Restaurant or Premises,
then the average of the two (2) closest of the three (3) values established by
the three (3) appraisers shall be deemed the “fair market value”;


15.4.B.    For the purposes of this section, “fair market value” shall have the
meaning customarily used by M.A.I. appraisers. In the case of a lease or
sublease, however, the “fair market value” shall be equal to the amount by which
the value of the lease or sublease (due to favorable rent structure or

nufa-095    - 28 -

--------------------------------------------------------------------------------



the location of the Premises) exceeds the value of other average, comparable
leases or subleases for comparable premises in the immediate vicinity of the
Restaurant;


15.4.C.    If after the determination of “fair market value” as provided herein
Franchisor wishes to actually exercise any of its options herein provided,
Franchisor shall provide Franchisee notice of its intent to exercise such
option(s) within thirty (30) days after the determination of “fair market
value,” and each party shall bear one half (½) of the cost of the appraisals. If
Franchisor elects to exercise any option herein provided, it shall have the
right to set off all amounts due from Franchisee, and one-half (½) of the cost
of the appraisals, against any payment therefor. If Franchisor elects not to
exercise its option as herein provided, Franchisor shall bear the cost of all of
the appraisals; and


15.4.D.    The closing of any assignment or purchase pursuant to this
Section 15.4 shall take place no later than sixty (60) days after the
determination of the “fair market value” as provided above. The interest
assigned to or purchased by Franchisor must be free and clear of all liens,
conditions and restrictions, and must be conveyed by documents reasonably
satisfactory to Franchisor.


15.5.    In the event Franchisor does not elect to exercise its option to
acquire the lease or sublease for the Restaurant and the Premises, or purchase
the Premises, as provided for in Section 15.4, Franchisee shall make such
modifications or alterations to the Premises operated hereunder (including,
without limitation, the changing of the telephone number) immediately upon
expiration of this Agreement or termination of Franchisee’s rights hereunder as
may be necessary to distinguish the appearance of said Premises from that of
other restaurants under the System, and shall make such specific additional
changes thereto as Franchisor may reasonably request for that purpose. In the
event Franchisee fails or refuses to comply with the requirements of this
Section 15, Franchisor shall have the right to enter upon the Premises where
Franchisee’s Franchised Business was conducted, without being guilty of trespass
or any other tort, for the purpose of making or causing to be made such changes
as may be required, at the expense of Franchisee, which expense Franchisee
agrees to pay upon demand.


15.6.    Franchisee agrees, in the event it continues to operate or subsequently
begins to operate any other business, not to use any reproduction, counterfeit,
copy, or colorable imitation of the Proprietary Marks, either in connection with
such other business or the promotion thereof, which is likely to cause
confusion, mistake, or deception, or which is likely to dilute Franchisor’s
rights in and to the Proprietary Marks, and further agrees not to utilize any
designation, description or representation which falsely suggests or represents
an association or connection with Franchisor.


15.7.    Franchisee shall promptly pay all sums owing to Franchisor and its
affiliates. In the event of termination of Franchisee’s rights hereunder for any
default of Franchisee, such sums shall include all damages, costs, and expenses,
including reasonable attorneys’ fees, incurred by Franchisor as a result of the
default, which obligations shall give rise to and remain, until paid in full, a
lien in favor of Franchisor against any and all of the personal property,
furnishings, equipment, signs, fixtures, and inventory owned by Franchisee and
on the premises operated hereunder at the time of default.


15.8.    Franchisee shall pay Franchisor all damages, costs, and expenses,
including reasonable attorneys’ fees, incurred by Franchisor subsequent to the
expiration of this Agreement or termination of Franchisee’s rights hereunder in
obtaining injunctive or other relief for the enforcement of any provisions of
this Section 15.


15.9.    Franchisee shall immediately deliver to Franchisor the Manual, and all
other manuals, records, and instructions containing confidential information,
all of which are acknowledged to be the property of the Franchisor.

nufa-095    - 29 -

--------------------------------------------------------------------------------





15.10.    Franchisor shall have the option, to be exercised within thirty (30)
days after termination of Franchisee’s rights hereunder, to purchase from
Franchisee any or all of the furnishings, equipment, signs, fixtures, supplies,
or inventory of Franchisee related to the operation of the Franchised Business,
at Franchisee’s cost or fair market value, whichever is less. If the parties
cannot agree on a fair market value within a reasonable time, an independent
appraiser shall be designated by Franchisor, and his determination shall be
binding. If Franchisor elects to exercise any option to purchase herein
provided, it shall have the right to set off all amounts due from Franchisee,
and one-half (1/2) of the cost of the appraisal, if any, against any payment
therefor.


15.11.    Franchisee shall comply with the covenants contained in Section 16.3.
of this Agreement.




16.    COVENANTS    


16.1.    Franchisee covenants that during the term of this Agreement except as
otherwise approved in writing by Franchisor, Franchisee (or the approved
Operator) shall devote full time and best efforts to the management and
operation of the Franchised Business.


16.2.    Franchisee specifically acknowledges that, pursuant to this Agreement,
Franchisee will receive valuable specialized training and confidential
information, including, without limitation, information regarding the
operational, sales, promotional, and marketing methods and techniques of
Franchisor and the System. Franchisee covenants that, except as otherwise
approved in writing by Franchisor, neither the Franchisee, nor any party
controlling, controlled by or under common control with Franchisee, nor the
Operator, nor any Owner, nor any Guarantor having a direct or indirect interest
in or business association with the Franchisee or the Franchised Business shall,
during the term of this Agreement, either directly or indirectly, for
themselves, or in conjunction with any person, persons, partnership, or
corporation:


16.2.A.    Divert or attempt to divert any business or customer of the
Franchised Business or of any restaurant under the System to any competitor, by
direct or indirect inducement or otherwise, or do or perform, directly or
indirectly, any other act injurious or prejudicial to the goodwill associated
with Franchisor’s Proprietary Marks and the System;


16.2.B.    Own, maintain, advise, help, invest in, make loans to, operate,
engage in, be employed by, have any interest in, participate in any capacity in,
or be connected in any manner (by franchising or otherwise) with, any business
which is, or is intended to be, either of the following:


16.2.B.1.    Any quick-service restaurant located within the Designated Market
Area of the Restaurant, as defined by the Nielsen Ratings Service, or in the
event that the Nielsen Ratings Service is no longer in the business of rating
viewership of television advertising or otherwise materially alters its
determination of Designated Market Area, then such comparable market area as
defined by a replacement ratings service selected by Franchisor (“DMA”); or


16.2.B.2.    Any quick-service restaurant selling chicken sandwiches or
hamburgers or products similar to Franchisor which is located within a
three-mile radius of the Restaurant, or within a three-mile radius of any
restaurant operating under the System.


16.3.    Franchisee covenants that, except as otherwise approved in writing by
Franchisor, neither the Franchisee, nor any party controlling, controlled by or
under common control with the Franchisee, nor the Operator, nor any Owner, nor
any Guarantor having a direct or indirect interest in or business association

nufa-095    - 30 -

--------------------------------------------------------------------------------



with the Franchisee or the Franchised Business shall, for a continuous
uninterrupted period commencing upon the expiration or termination of this
Agreement, regardless of the cause for termination, and continuing for two (2)
years thereafter, either directly or indirectly, for themselves or in
conjunction with any persons, partnership, or corporation, own, maintain,
advise, help, invest in, make loans to, operate, engage in, be employed by, have
any interest in, participate in any capacity in, or be connected in any manner
(by franchising or otherwise) with, any business which is a quick service
restaurant which offers chicken sandwiches, hamburgers or food similar to that
offered for sale from the Restaurant, and is, or is intended to be, located
within the DMA in which the Restaurant is located.


16.4.    Sections 16.2.B. and 16.3. hereof shall not apply to ownership by
Franchisee of less than two percent (2%) beneficial interest in the outstanding
equity securities of any publicly-held corporation. The term “publicly-held
corporation” as used in this Agreement means a corporation with securities
registered under the Securities Exchange Act of 1934.


16.5.    Franchisee agrees to take all reasonable steps and to use its best
efforts to ensure that no person directly or indirectly involved in the
operation, management or ownership of the Franchised Business or the Restaurant
shall violate this Section 16. In addition, Franchisor may direct that
Franchisee require and obtain execution of covenants similar to those set forth
in this Section 16 (including covenants applicable upon the termination of a
person’s relationship with Franchisee) from any or all persons directly or
indirectly involved in the operation, management or ownership of the Franchised
Business or the Restaurant, and from any person described or identified in the
second sentence of Section 16.2 of this Agreement. Every covenant required by
this Section 16.5. shall be in a form satisfactory to Franchisor, including,
without limitation, specific identification of Franchisor as a third-party
beneficiary of such covenants with the independent right to enforce them.
Failure by Franchisee to obtain execution of a covenant required by this Section
16.5. shall constitute a default under Section 14.2.E. hereof.


16.6.    The parties agree that each of the foregoing covenants shall be
construed as independent of any other covenant or provision of this Agreement.
If all or any portion of a covenant in this Section 16 is held unreasonable or
unenforceable by a court or agency having valid jurisdiction in an unappealed
final decision to which Franchisor is a party, Franchisee expressly agrees to be
bound by any lesser covenant subsumed within the terms of such covenant that
imposes the maximum duty permitted by law, as if the resulting covenant were
separately stated in and made a part of this Section 16.


16.7.    Franchisee understands and acknowledges that Franchisor shall have the
right, in its sole discretion, to reduce the scope of any covenant set forth in
Sections 16.2. and 16.3. in this Agreement, or any portion thereof, without
Franchisee’s consent, effective immediately upon receipt by Franchisee of
written notice thereof; and Franchisee agrees that it shall comply forthwith
with any covenant as so modified, which shall be fully enforceable
notwithstanding the provisions of Section 23 hereof.


16.8.    Franchisee expressly agrees that the existence of any claims it may
have against Franchisor, whether or not arising from this Agreement, shall not
constitute a defense to the enforcement by Franchisor of the covenants in this
Section 16. Franchisee agrees to pay all costs and expenses (including
reasonable attorneys’ fees) incurred by Franchisor in connection with the
enforcement of this Section 16.


16.9.    Franchisee acknowledges that Franchisee’s violation of the terms of
this Section 16 would result in irreparable injury to Franchisor for which no
adequate remedy at law may be available, and Franchisee accordingly consents to
the issuance of an injunction prohibiting any conduct by Franchisee in violation
of the terms of this Section 16.





nufa-095    - 31 -

--------------------------------------------------------------------------------



17.
CORPORATE AND PARTNERSHIP FRANCHISEES    



17.1.    A Franchisee or Owner which is a corporation shall comply with the
following requirements throughout the term of the Agreement unless otherwise
approved in writing by Franchisor:


17.1.A.    Franchisee’s charter shall at all times provide that its activities
are confined exclusively to operating Wendy’s Old Fashioned Hamburgers
restaurants;


17.1.B.    Franchisee shall promptly furnish to Franchisor copies of
Franchisee’s Articles of Incorporation, Bylaws, any other documents Franchisor
may reasonably request, and any and all amendments thereto, including the
resolution of the Board of Directors authorizing entry into this Agreement;


17.1.C.    Exhibit A shall at all times contain the names and show the direct or
indirect interest of each Owner in the Franchisee throughout the term of this
Agreement. Each Owner at the time of execution of this Agreement shall have
executed an agreement to be bound by the provisions of Section 9, Section 13 and
Section 16 and each new Owner shall execute such an agreement;


17.1.D.    Franchisee shall maintain stop-transfer instructions against the
transfer on its records of any equity securities; and shall issue no securities
upon the face of which the following printed legend does not legibly and
conspicuously appear:


The transfer of ownership of shares represented by this Certificate is subject
to the terms and conditions of a Franchise Agreement with Wendy’s International,
Inc. Reference is made to the provisions of the said Franchise Agreement and to
the Articles and Bylaws of this Corporation.


17.1.E.    The requirements of Section 17.1.D shall not apply to a publicly-held
corporation. If Franchisee is a corporation with securities registered under the
Securities and Exchange Commission Act of 1934, Franchisee shall furnish to
Franchisor copies of all communications sent to the Owners of Franchisee.


17.2.    A Franchisee or Owner which is a partnership or other business entity
shall comply with the following requirements throughout the term of this
Agreement unless otherwise approved in writing by Franchisor:


17.2.A.    Franchisee’s partnership agreement or other governing agreement shall
at all times provide that its activities are confined exclusively to operating
Wendy’s Old Fashioned Hamburgers restaurants;


17.2.B.    Franchisee shall promptly furnish to Franchisor its partnership
agreement or other governing agreement and any other documents which Franchisor
may reasonably request and any and all amendments thereto;


17.2.C.    Exhibit A shall at all times contain the names and show the direct or
indirect interest of each Owner throughout the term of this Agreement. Each
Owner at the time of execution of this Agreement shall have executed an
agreement to be bound by the provisions of Section 9, Section 13 and Section 16
and each new Owner shall also execute such an agreement;



nufa-095    - 32 -

--------------------------------------------------------------------------------



17.2.D.    The partnership agreement or other governing agreement shall contain
a restriction on the transfer of any ownership interest without the prior
written consent of Franchisor and waiver of its right of first refusal; and


17.2.E.    The requirements of Section 17.2.D shall not apply to a partnership
registered under the Securities and Exchange Commission Act of 1934 and
otherwise approved by Franchisor. If Franchisee is a limited partnership with
securities registered under the Securities Exchange Act of 1934, Franchisee
shall furnish to Franchisor copies of all communications sent to the limited
partners of Franchisee.




18.    TAXES, PERMITS, AND INDEBTEDNESS    


18.1.    Franchisee shall promptly pay when due all taxes levied or assessed,
including, without limitation, unemployment and sales taxes, and all accounts
and other indebtedness of every kind incurred by Franchisee in conducting the
Franchised Business. Franchisee shall pay Franchisor an amount equal to any
sales tax, gross receipts tax, or similar tax (other than income tax) imposed on
Franchisor with respect to any payments to Franchisor or WNAP required under
this Agreement, unless the tax is credited against income tax otherwise payable
by Franchisor or WNAP.


18.2.    In the event of any bona fide dispute as to Franchisee’s liability for
taxes assessed or other indebtedness, Franchisee may contest the validity or the
amount of the tax or indebtedness in accordance with procedures of the taxing
authority or applicable law; however, in no event shall Franchisee permit a tax
sale or seizure by levy of execution or similar writ or warrant, or attachment
by a creditor, to occur against the premises of the Franchised Business, or any
improvements thereon.


18.3.    Franchisee shall comply with all federal, state, and local laws, rules,
and regulations, and shall timely obtain any and all permits, certificates, or
licenses necessary for the full and proper conduct of the Franchised Business,
including, without limitation, licenses to do business, health certificates,
fictitious name registrations, sales tax permits, and fire clearances.


18.4.    Franchisee shall notify Franchisor in writing within five (5) days of
the commencement of any action, suit, or proceeding, and of the issuance of any
citation, order, writ, injunction, award, or decree of any court, agency, or
other governmental instrumentality, which may adversely affect the operation or
financial condition of the Franchised Business.




19.    INDEPENDENT CONTRACTOR AND INDEMNIFICATION    


19.1.    It is understood and agreed by the parties hereto that this Agreement
does not create a fiduciary relationship between them, that Franchisee shall be
an independent contractor, and that nothing in this Agreement is intended to
constitute either party an agent, legal representative, subsidiary, joint
venturer, partner, employee, or servant of the other for any purpose whatsoever.
As an independent contractor, Franchisee shall be responsible for the hiring of
employees and the working conditions of employees in the Restaurant, the payment
of all business expenses and taxes and all purchasing decisions (subject to
Franchisor’s quality control standards and approval as set forth in this
Agreement and the Manual).


19.2.    During the term of this Agreement and any extensions hereof, Franchisee
shall hold itself out to the public as an independent contractor operating the
business pursuant to a franchise from Franchisor. Franchisee agrees to take such
action as may be necessary to do so, including, without limitation, exhibiting

nufa-095    - 33 -

--------------------------------------------------------------------------------



a notice of that fact in a conspicuous place in the Restaurant, the content of
which Franchisor reserves the right to specify.


19.3.    It is understood and agreed that nothing in this Agreement authorizes
Franchisee to make any contract, agreement, warranty, or representation on
Franchisor’s behalf, or to incur any debt or other obligation in Franchisor’s
name; and that Franchisor shall in no event assume liability for, or be deemed
liable as a result of, any such action; nor shall Franchisor be liable by reason
of any act or omission of Franchisee in its conduct of the Franchised Business
or for any claim or judgment arising therefrom against Franchisee or Franchisor.


19.4.    Franchisee shall indemnify and hold Franchisor, and Franchisor’s
officers, directors, and employees harmless against any and all claims arising
directly or indirectly from, as a result of, or in connection with Franchisee’s
operation of the Franchised Business, as well as the costs, including attorneys’
fees, of defending against them.




20.    NON-BINDING MEDIATION    


20.1.    All controversies, disputes and claims between Franchisor, its
affiliates, subsidiaries, and their shareholders, officers, directors and agents
(collectively the “Franchisor Entities”), or any of them, on the one hand, and
Franchisee, its affiliates, subsidiaries, Guarantors, Owners, partners,
officers, directors and agents, or any of them, on the other hand, arising out
of or related to this Agreement, the Restaurant or the Franchised Business shall
be subject to non-binding mediation pursuant to the terms of this Section 20.
Except as specified in Section 20.5, no litigation may be commenced between such
parties prior to the mediation termination date, as defined in Section 20.4, on
any claim which is subject to non-binding mediation hereunder, whether or not
the mediation has been commenced. The commencement or pendency of litigation
shall not stay non-binding mediation required hereunder, and non-binding
mediation required hereunder shall not stay any litigation commenced in
conformity with Section 20.5. Mediation under this Section 20 is not intended to
alter or suspend the rights or obligations of the parties under this Agreement
or to determine the validity or effect of any provision of this Agreement, but
is intended to provide the parties with an opportunity to amicably and
expeditiously resolve disputes in a cost-effective manner on mutually acceptable
terms and conditions.


20.2.    The non-binding mediation provided for hereunder shall be commenced by
the party demanding mediation (the “complainant”) by giving written notice of
the demand for mediation (the “demand”) to the party with whom mediation is
sought (the “respondent”). The demand shall specify with reasonable
particularity the matter or matters on which non-binding mediation is being
sought. A copy of the demand shall be given by the complainant simultaneously to
Franchisor if Franchisor is not a complainant or a respondent.


20.3.    Non-binding mediation hereunder shall be conducted by a mediator or
mediation program designated by Franchisor in writing (the “designation”), or by
such mediator as complainant and respondent may otherwise agree to. Franchisor
shall send the designation to complainant and respondent within a reasonable
time after its receipt of the demand.


20.4.    Non-binding mediation hereunder shall be concluded within sixty days of
the giving of the demand or such longer period as may be mutually agreed to in
writing by the parties to the mediation (the “mediation termination date”). All
aspects of the mediation process shall be treated as confidential, shall not be
disclosed to others, and shall not be offered or admissible in any other
proceeding or legal action

nufa-095    - 34 -

--------------------------------------------------------------------------------



whatever. Complainant and respondent shall each bear its own costs of mediation,
and each shall bear one-half the cost of the mediator and mediation service.


20.5.    If Franchisee is more than forty-five (45) days past due in any of its
payments to any of the Franchisor Entities, none of the Franchisor Entities
shall be required to seek or to participate in mediation of any matter or
dispute under this Section 20 (although they reserve the right to require
mediation), and any of the Franchisor Entities shall be free to commence or to
pursue litigation at any time. None of the Franchisor Entities shall be required
to seek or to participate in mediation of any matter or dispute relating to the
indemnification or insurance provisions of this Agreement (although they reserve
the right to require mediation). Nothing in this Section 20 shall prevent any
party from instituting or pursuing litigation at any time to preserve the status
quo, protect the Proprietary Marks, protect the health or safety of the public,
or avoid irreparable harm.




21.    APPROVALS AND WAIVERS    


21.1.    Whenever this Agreement requires the prior approval or consent of
Franchisor, Franchisee shall make a timely written request to Franchisor
therefor, and such approval or consent must be obtained in writing.


21.2.    Franchisor makes no warranties or guarantees upon which Franchisee may
rely, and assumes no liability or obligation to Franchisee, by providing any
waiver, approval, consent, or suggestion to Franchisee in connection with this
Agreement, or by reason of any neglect, delay, or denial of any request
therefor.


21.3.    No delay, waiver, omission, or forbearance on the part of Franchisor to
exercise any right, option, duty, or power arising out of any breach or default
by Franchisee under any of the terms, provisions, covenants, or conditions
hereof, shall constitute a waiver by Franchisor to enforce any such right,
option, duty, or power as against Franchisee, or as to subsequent breach or
default by Franchisee. Subsequent acceptance by Franchisor of any payments due
to it hereunder shall not be deemed to be a waiver by Franchisor of any
preceding breach by Franchisee of any terms, provisions, covenants, or
conditions of this Agreement.




22.    NOTICES    


Any and all notices required or permitted under this Agreement shall be in
writing and shall be personally delivered, sent by certified, registered mail,
or by other means, including any recognized overnight delivery service, which
afford the sender evidence of delivery or of attempted delivery, to the
respective parties at the following addresses unless and until a different
address has been designated by written notice to the other party:



nufa-095    - 35 -

--------------------------------------------------------------------------------



Notices to Franchisor:        Wendy’s International, Inc.
4288 West Dublin-Granville Road
Dublin, OH 43017
Attention: Franchise Legal Department


Notices to Franchisee:        _____________________________________
_____________________________________
_____________________________________
_____________________________________


Any notice by a means which affords the sender evidence of delivery, or
attempted delivery, shall be deemed to have been given at the date and time of
mailing or sending of such notice.




23.    ENTIRE AGREEMENT    


This Agreement and the documents referred to herein constitute the entire, full,
and complete Agreement between Franchisor and Franchisee concerning the subject
matter hereof, and supersede all prior agreements, no other representations
having induced Franchisee to execute this Agreement. Except for those permitted
to be made unilaterally by Franchisor hereunder, no amendment, change, or
variance from this Agreement shall be binding on either party unless mutually
agreed to by the parties and executed by their authorized officers or agents in
writing. Notwithstanding the foregoing, nothing in this Agreement shall disclaim
or require Franchisee to waive reliance on any representation made in
Franchisor’s most recent disclosure document (including its exhibits and
amendments) that Franchisor has delivered to Franchisee.




24.    SEVERABILITY AND CONSTRUCTION    


24.1.    Except as expressly provided to the contrary herein, each portion,
section, part, term, or provision of this Agreement shall be considered
severable; and if, for any reason, any section, part, term, or provision herein
is determined to be invalid and contrary to, or in conflict with, any existing
or future law or regulation by a court or agency having valid jurisdiction, such
shall not impair the operation of, or have any other effect upon, such other
portions, sections, parts, terms, or provisions of this Agreement as may remain
otherwise intelligible; and the latter shall continue to be given full force and
effect and bind the parties hereto; and said invalid portions, sections, parts,
terms, or provisions shall be deemed not to be a part of this Agreement.


24.2.    Except as expressly provided to the contrary herein, nothing in this
Agreement is intended, nor shall be deemed, to confer any rights or remedies
upon any person or legal entity other than Franchisee, Franchisor, Franchisor’s
officers, directors, and employees, and such of Franchisee’s and Franchisor’s
respective successors and assigns as may be contemplated (and, as to Franchisee,
permitted) by Section 13 hereof.


24.3.    Franchisee expressly agrees to be bound by any promise or covenant
imposing the maximum duty permitted by law which is subsumed within the terms of
any provision hereof, as though it were separately articulated in and made a
part of this Agreement, that may result from striking from any of the provisions
hereof any portion or portions which a court may hold to be unenforceable in a
final decision to which Franchisor is a party, or from reducing the scope of any
promise or covenant to the extent required to comply with such a court order.



nufa-095    - 36 -

--------------------------------------------------------------------------------



24.4.    For purposes of this Agreement, an “affiliate” of any party to this
Agreement means any person, corporation, partnership, or other business entity
that directly, or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such party, and, with respect to
Franchisor, the term “affiliate” shall also include, without limitation, WNAP,
and any advertising cooperative operating under the System.


24.5.    All captions in this Agreement are intended solely for the convenience
of the parties, and none shall be deemed to affect the meaning or construction
of any provision hereof.




25.    JOINT AND SEVERAL OBLIGATION    


25.1    If more than one person or entity is a named Franchisee under this
Agreement, such persons’ liability under this Agreement shall be deemed to be
joint and several and all references in the Agreement to “Franchisee” shall
include all Franchisees individually and collectively.


25.2    Franchisor may require certain parties (the “Guarantors”) to guarantee
all obligations of Franchisee by executing a Guaranty in the form attached
hereto as Exhibit B (“Guaranty”). In the event of the death of any Guarantor,
Franchisor may require replacement guarantees sufficient to provide Franchisor
with the same protection as it had originally bargained for.




26.    APPLICABLE LAW    


26.1.    This Agreement takes effect upon its acceptance and execution by
Franchisor in Ohio, and shall be interpreted and construed under the laws of the
State of Ohio. In the event of any conflict of law, the laws of Ohio shall
prevail, without regard to, and without giving effect to, the application of
Ohio conflict of law rules. If, however, any provision of this Agreement would
not be enforceable under the laws of Ohio, and if the Restaurant is located
outside of Ohio and such provision would be enforceable under the laws of the
state in which the Restaurant is located, then such provision shall be
interpreted and construed under the laws of that state. Nothing in this Section
26.1. is intended by the parties to subject this Agreement to any franchise or
similar law, rule, or regulation of the State of Ohio or of any other state to
which it would not otherwise be subject.


26.2.    Section 20 of this Agreement provides for non-binding mediation of
certain disputes between the parties hereto. Subject to Section 20, Franchisee
and any Guarantor may pursue any claim they may assert against any of the
Franchisor Entities in an individual action, which shall not be joined or
combined in any manner with any action or claim of any other franchisee against
any of the Franchisor Entities. Neither Franchisee nor any Guarantor will join
together with any other franchisee of Franchisor in bringing any litigation
against any of the Franchisor Entities; nor will Franchisee or any Guarantor
maintain any claim against any of the Franchisor Entities in a class action,
whether as a representative or as a member of a class or purported class; nor
will Franchisee or any Guarantor seek to consolidate, or consent to the
consolidation of, all or any part of any litigation by either of them against
any of the Franchisor Entities with any other litigation against any of the
Franchisor Entities. Any action brought by Franchisee or any Guarantor against
any of the Franchisor Entities in any court, whether federal or state, shall be
brought only within the state and judicial district in which Franchisor has its
principal place of business. Any action brought by any of the Franchisor
Entities against Franchisee or any Guarantor in any court, whether federal or
state, may be brought within the state and judicial district in which Franchisor
has its principal place of business. Franchisee and any Guarantor hereby waive
all questions of personal jurisdiction or venue for the purpose of carrying out
this provision.

nufa-095    - 37 -

--------------------------------------------------------------------------------





26.3.    No right or remedy conferred upon or reserved to Franchisor or
Franchisee by this Agreement is intended to be, nor shall be deemed, exclusive
of any other right or remedy herein or by law or equity provided or permitted,
but each shall be cumulative of every other right or remedy.


26.4.    Franchisor, Franchisee and any Guarantor irrevocably waive trial by
jury in any action, proceeding, or counterclaim, whether at law or in equity,
brought by Franchisor against Franchisee or Guarantor on the one hand, or by
Franchisee or Guarantor against any of the Franchisor Entities on the other
hand, whether or not there are other parties in such action or proceeding. Any
and all claims and actions arising out of or relating to this Agreement, the
relationship of Franchisee and Franchisor, or Franchisee’s operation of the
Restaurant, brought by Franchisor against Franchisee or Guarantor on the one
hand, or by Franchisee or Guarantor against any of the Franchisor Entities on
the other hand, shall be commenced within two (2) years from the occurrence of
the facts giving rise to such claim or action, or such claim or action shall be
barred.


26.5.    Franchisor, Franchisee, and any Guarantor hereby waive to the fullest
extent permitted by law any right to or claim of any punitive or exemplary
damages against the other and agree that in the event of a dispute between them
each shall be limited to the recovery of any actual damages sustained by it.


26.6.    Nothing herein contained shall bar Franchisor’s right to obtain
injunctive relief against threatened conduct that will cause it loss or damages,
under the usual equity rules, including the applicable rules for obtaining
restraining orders and preliminary injunctions.




27.    ACKNOWLEDGMENTS    


27.1.    Franchisee acknowledges that it has conducted an independent
investigation of the business franchised hereunder, recognizes that the business
venture contemplated by this Agreement involves business risks, and that its
success will be largely dependent upon the ability of Franchisee and if a
corporation, partnership, or other business entity, its Owners as independent
business persons. Franchisor expressly disclaims the making of, and Franchisee
acknowledges that it has not received, any warranty, guarantee or
representation, express or implied, as to the potential volume, profits, or
success of the business venture contemplated by this Agreement.


27.2.    Franchisee acknowledges that it received the disclosure document
required by the Trade Regulation Rule of the Federal Trade Commission entitled
“Disclosure Requirements and Prohibitions Concerning Franchising,” along with a
copy of Franchisor’s complete Unit Franchise Agreement, the Exhibit(s) thereto,
and agreements relating thereto, if any, at least 14 calendar days (or such
longer period as is required under state law) before signing this Agreement (or
any agreements relating thereto) or before making any payments to Franchisor
which are associated with the granting of the franchise and licensed rights as
provided herein.


27.3.    Franchisee acknowledges that it has read and understood this Agreement,
the attachment(s) hereto, and agreements relating thereto, if any, and that
Franchisor has accorded Franchisee ample time and opportunity to consult with
advisors of Franchisee’s own choosing about the potential benefits and risks of
entering into this Agreement. Franchisor encourages Franchisee to obtain
independent professional assistance (both legal and financial) in connection
with its review of this Agreement.

nufa-095    - 38 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement which shall be effective on the date of Wendy’s execution as set forth
above.


WITNESS:    Franchisor
WENDY’S INTERNATIONAL, INC.




________________________________    By:    
Name:    
Title:    


Legal Dept.__________




WITNESS:    Franchisee






________________________________    By:    
Name:    
Title:    
Date:    






________________________________        
______________________, Individually
Date:    




________________________________        
______________________, Individually
Date:    



nufa-095    - 39 -

--------------------------------------------------------------------------------



EXHIBIT A
OWNERSHIP ACKNOWLEDGMENT


Franchisee hereby acknowledges that a partnership, joint venture, corporation,
or other business entity (“Business Association”) is included as a Franchisee or
Guarantor as defined in the Wendy’s Unit Franchise Agreement to which this
Ownership Acknowledgment is attached. As a material part of the Wendy’s Unit
Franchise Agreement, Franchisee hereby warrants, acknowledges and represents
that the information set out below is complete and accurate, and Franchisee
agrees that any change in the structure of the Business Association(s) shall be
in accordance with the terms and conditions of the Wendy’s Unit Franchise
Agreement.


(A)    The following list includes the names of each person who owns a voting or
equity interest in ______________________________ (a Franchisee or Guarantor),
and the percentage of the total authorized shares or interest which each person
owns in that Business Association, showing a total of 100%. If more than one
Business Association is a Franchisee or Guarantor, the Supplemental Ownership
Acknowledgment on the back of this page has been used to set out that ownership.


NAME
PERCENTAGE OF VOTING
INTEREST OWNED
PERCENTAGE OF EQUITY
INTEREST OWNED
(If different from voting interest)








 
 



(B)    If any of the owners of the Franchisee or Guarantor [as listed in (A)
above] are also Business Associations, the following list includes the name of
each person who owns a voting or equity interest in
______________________________ ______________________ (an owner of the
Franchisee or Guarantor) and the percentage of the total authorized shares or
interest which each person owns in that Business Association, showing a total of
100%. If more than one Business Association is an owner of the Franchisee or
Guarantor, the Supplemental Ownership Acknowledgment on the back of this page
has been used to set out that ownership.


NAME
PERCENTAGE OF VOTING
INTEREST OWNED
PERCENTAGE OF EQUITY
INTEREST OWNED
(If different from voting interest)








 
 





FRANCHISEE


    




    



-095

--------------------------------------------------------------------------------



EXHIBIT A
SUPPLEMENTAL OWNERSHIP ACKNOWLEDGMENT
FOR
____________________________________________


A. NAME
PERCENTAGE OF
VOTING
INTEREST OWNED
PERCENTAGE OF EQUITY
INTEREST OWNED
(If different from voting interest)




































 
 





B. NAME
PERCENTAGE OF
VOTING
INTEREST OWNED
PERCENTAGE OF EQUITY
INTEREST OWNED
(If different from voting interest)




































 
 







--------------------------------------------------------------------------------



EXHIBIT B
GUARANTY


As an inducement for and in consideration of the granting of franchise and
Licensed Rights for the Wendy’s Old Fashioned Hamburgers Restaurants to be
located at _______________________________________________________ (the
“Restaurants”) to ________________________________________________________
(hereinafter “Franchisee”) pursuant to the terms and conditions of the
_______________ Franchise Agreements dated ________________________ (hereinafter
collectively referred to as the “Franchise Agreements”),
______________________________ (hereinafter collectively referred to as
“Guarantors”) hereby jointly and severally unconditionally guarantee all of the
obligations, terms and conditions of the Franchise Agreements on behalf of
Franchisee under the Franchise Agreements. Guarantors hereby further agree to
pay all costs and expenses, including, without limitation, all court costs and
reasonable attorneys fees and legal expenses, paid or incurred by Wendy’s
International, Inc. or its subsidiaries (collectively, “Wendy’s”) in endeavoring
to enforce, or of prosecuting any action with respect to, any of the terms and
conditions of the Franchise Agreements, any promissory note, agreement, document
or instrument entered into by Franchisee and delivered to Wendy’s, and
pertaining to the Franchise Agreements as defined herein.


Guarantors hereunder are either financially interested in Franchisee or will
receive other benefits as the result of the Guarantors’ promise herein.


Guarantors agree that in the event of a breach of any promise or obligation
under the Franchise Agreements by Franchisee, Guarantors shall perform as if
Guarantors were personally and fully liable thereon. Such guarantee shall
continue until and unless Wendy’s has, in writing, specifically released
Guarantors from such guarantee. In the event of the death, incapacity,
bankruptcy, dissolution or insolvency of Guarantors, or any of them, or if
Guarantors (or any of them) dispose of all or substantially all of their assets,
then, in addition to any other rights and remedies, Wendy’s reserves the right
to require a replacement guarantor(s) (i) with a net worth comparable to the net
worth of Guarantors on the date of execution of this Guaranty, (ii) who executes
Wendy’s then-current Guaranty; and (iii) who is otherwise acceptable to Wendy’s.


The Guarantors independently agree to be bound by and comply with the
provisions, covenants and requirements contained in Sections 9, 13, 14, 16, 20
and 26 of the Franchise Agreements.


Except as otherwise provided herein, this Guaranty shall be a continuing,
absolute and unconditional Guaranty, irrespective of (i) the absence of any
attempt by Wendy’s to enforce the provisions of the Franchise Agreements as to
Franchisee, or (ii) any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor. The obligations of
Guarantors hereunder are independent of the obligations of Franchisee under the
Franchise Agreements, and separate action or actions may be brought and
prosecuted against Guarantors, whether action is brought against Franchisee or
whether Franchisee, its successors or assigns are joined in any such action or
actions. Guarantors hereby waive any right to require Wendy’s to: (i)

gty-nufa-095

--------------------------------------------------------------------------------



proceed against Franchisee, (ii) proceed against or exhaust any security from
Franchisee, or (iii) pursue any remedy in Wendy’s power whatsoever.


The Guarantors further agree that this Guaranty shall continue to be effective
or be reinstated, as the case may be, if at any time the payment of Franchisee’s
obligations, or any part thereof, to Wendy’s, or fulfillment of any other term
or condition under the Franchise Agreements is rescinded or must otherwise be
returned or undone by Wendy’s upon the insolvency, bankruptcy or reorganization
of Franchisee or otherwise, all as though such payment to Wendy’s had not been
made.


Wendy’s is hereby authorized, without notice or demand and without affecting the
liability of Guarantors hereunder, to, from time to time (i) change, modify or
otherwise amend the provisions of the Franchise Agreements, (ii) change, modify
or otherwise amend the terms of any promissory note, or other agreement,
document or instrument pertaining to the Franchise Agreements and now or
hereafter entered into by Franchisee and delivered to Wendy’s, (iii) accept
partial payment, or partial performance by Franchisee under the Franchise
Agreements, or under any promissory note, other agreement, document or
instrument pertaining to the Franchise Agreements and now or hereafter entered
into by Franchisee and delivered to Wendy’s, and (iv) settle, release, waive,
compromise, extend, collect or otherwise liquidate part or all of the
obligations due Wendy’s under the Franchise Agreements or under any other
agreement, document, promissory note or instrument pertaining thereto, all
without affecting or impairing the obligations of Guarantors hereunder.


Guarantors agree that notice to the Franchisee will constitute notice to
Guarantors.


Guarantors hereby waive any benefit of, and any right to participate in, any
security or collateral given to Wendy’s to secure payment of any obligations due
Wendy’s under the Franchise Agreements, or any other liability of Franchisee to
Wendy’s. Guarantors further agree that any and all claims of Guarantors against
Franchisee, any indorser or any other guarantor of all or any part of any
obligations under the Franchise Agreements, or against any of their respective
properties, whether arising by reason of any payment by Guarantors to Wendy’s
pursuant to the provisions hereof, or otherwise, shall be subordinate and
subject in right of payment to the prior payment, in full, of all obligations
under the Franchise Agreements, all reasonable costs of collection (including
reasonable attorneys’ fees and legal expenses) and any other liabilities or
obligations owing to Wendy’s by Franchisee, which may arise either with respect
to or on any note, instrument, document, item, agreement or other writing
heretofore, now or hereafter delivered to Wendy’s. Guarantors also waive all
setoffs and counterclaims and all presentments, demands for performance, notices
of nonperformance, protests, notices of protest, notices of dishonor, and
notices of acceptance of this Guaranty. Guarantors further waive all notices of
the existence, creation or incurring of new or additional indebtedness, arising
either from loans extended to Franchisee or otherwise, and also waives all
notices that the obligations under the Franchise Agreements, or any portion
thereof, and/or any interest on any instrument or document evidencing all or any
part of any loan indebtedness is due, notices of any and all proceedings to
collect from the makers, any indorser or any other guarantor of all or any part
of any other indebtedness, or from anyone else, and, to the extent permitted by
law, notices of exchange, sale, surrender or other handling of any security or
collateral

gty-nufa-095    - 2 -

--------------------------------------------------------------------------------



given to Wendy’s to secure payment of the obligations under the Franchise
Agreements, or any other indebtedness.


No delay on the part of Wendy’s in the exercise of any right or remedy under the
Franchise Agreements shall operate as a waiver thereof, and no single or partial
exercise by Wendy’s of any right or remedy under the Franchise Agreements shall
preclude any further exercise thereof, nor shall any modification or waiver of
any of the provisions of this Guaranty be binding upon Wendy’s, except as
expressly set forth in a writing duly signed and delivered on Wendy’s behalf by
an authorized officer or agent of Wendy’s. Wendy’s failure at any time or times
hereafter to require strict performance by Franchisee, its successors and
assigns, or Guarantors of any of the terms and conditions contained in the
Franchise Agreements, any promissory note, security agreement, agreement,
guaranty, instrument or document now or at any time or times hereafter executed
by Franchisee and delivered to Wendy’s relative to the Restaurants which are the
subject of the Franchise Agreements as defined herein shall not waive, affect or
diminish any right of Wendy’s at any time or times hereafter to demand strict
performance thereof and such right shall not be deemed to have been waived by
any act or knowledge of Wendy’s, its agents, officers or employees, unless such
waiver is contained in an instrument in writing signed by an officer or agent of
Wendy’s and directed to Franchisee, specifying such waiver. No waiver by Wendy’s
of any default shall operate as a waiver of any other default or the same
default on a future occasion, and no action by Wendy’s permitted hereunder shall
in any way affect or impair Wendy’s rights or the obligations of Guarantors
under this Guaranty.


This Guaranty shall be binding upon Guarantors and upon the successors and
assigns, heirs and legal representatives of Guarantors and shall inure to the
benefit of Wendy’s and its successors and assigns. All references herein to
Franchisee shall be deemed to include its successors and assigns, including,
without limitation, a receiver, trustee or debtor in possession of or for
Franchisee.


If any of Guarantors are a corporation, partnership or other business entity
(referred to in this paragraph as the “Business Association Guarantors”), such
Guarantors represent that they have accurately completed the Ownership
Acknowledgment attached as Exhibit A to the Wendy’s Unit Franchise Agreement.
The Business Association Guarantors also agree that without the prior written
consent of Wendy’s, there shall be no sale, resale, pledge, assignment, transfer
or encumbrance of any voting stock of, or other ownership interest in, the
Business Association Guarantors, which would, alone or together with other
related, previous, simultaneous or proposed transfers, result in a change of
“control” of the Business Association Guarantors within the meaning of the
Securities Exchange Act of 1934 and the regulations thereunder. If the Business
Association Guarantors request but Wendy’s does not grant such consent, then the
Business Association Guarantors may propose a replacement guarantor(s), which
replacement guarantor(s) must (i) have a net worth comparable to the net worth
of the Business Association Guarantors on the date of execution of this
Guaranty, (ii) execute Wendy’s then-current Guaranty, and (iii) be otherwise
acceptable to Wendy’s.


This Guaranty has been delivered and accepted at and shall be deemed to have
been made at Columbus, Ohio. This guaranty shall be interpreted, and the rights
and liabilities of the parties hereto determined, in accordance with the local
laws of the State of Ohio. Guarantors consent to

gty-nufa-095    - 3 -

--------------------------------------------------------------------------------



the personal jurisdiction of the courts of the State of Ohio and the federal
courts located in Ohio so that Wendy’s may sue Guarantors in Ohio to enforce
this agreement. The Guarantors agree not to claim that Ohio is an inconvenient
place for trial. At Wendy’s option, the venue (location) of any suit to enforce
this agreement may be in Franklin County, Ohio.


Wherever possible each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provisions shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty. All references to the singular shall be deemed to include the
plural and all references to the plural shall be deemed to be singular where the
context so requires.


IN WITNESS WHEREOF, this Guaranty has been duly executed by Guarantors this ____
day of __________________, 20___.




    




ADDRESS:    
    


    


ADDRESS:    
    

gty-nufa-095    - 4 -